Exhibit 10.40

 

          UMOWA NAJMU                   LEASE AGREEMENT

 

Zawarta dnia 6 grudnia 2013 roku w Warszawie (dalej jako “Umowa”)

   

 

Concluded on December 6m 2013 in Warsaw (hereafter the “Agreement”)

 

Pomiedzy:

   

 

Between:

 

YAWA 9 spólką z ograniczoną odpowiedzialnością, z siedzibą w Warszawie, adres
siedziby: ul. Mokotowska 49, 00-542 Warszawa, zarejestrowaną w rejestrze
przedsiębiorców Krajowego Rejestru Sądowego, prowadzonym przez Sąd Rejonowy dla
m. st. Warszawy w Warszawie, XII Wydział Gospodarczy Krajowego Rejestru
Sądowego, pod numerem KRS 0000269576, z kapitałem zakładowym: 2.650.000,00
złotych, o numerze NIP 1080002696, reprezentowaną, zgodnie z aktualnym odpisem z
KRS, stanowiącym Załącznik nr 13 do Umowy, przez:

   

 

YAWA 9 Sp. z o.o., a limited liability company, having its registered seat in
Warsaw at ul. Mokotowska 49, 00-542 Warsaw, registered in the register of
entrepreneurs of the National Court Register maintained by the District Court
for the Capital City of Warsaw in Warsaw, XII Commercial Section of the National
Court Register under number KRS 0000269576 with share capital of PLN
2,650,000.00 with the NIP number 108 00 02 696, and, in accordance with a
current KRS extract constituting Appendix 13 to the Agreement, represented by:

Pana Christophe’a Calmela – Wiceprezesa Zarządu odpowiednio umocowanego dla
celów Umowy,     Mr. Christophe Calmel – Vice President of the Management Board,
duly authorized for the purpose of this Agreement, przy kontrasygnacie Pani
Agnieszki Pyry – dyrektora finansowego Yareal Polska sp. z o.o.     Additionally
signed by Mrs. Agnieszka Pyra – the Chief Financial Officer of Yareal Polska sp.
z o.o. zwaną dalej Wynajmującym”,     hereinafter called the “Lessor”,

 

oraz:

   

 

and:

 

„Lionbridge Poland” spólką z ograniczoną odpowiedzialnością z siedzibą w
Warszawie, adres siedziby: ul. Jutrzenki 183, 02-231 Warszawa, zarejestrowaną w
rejestrze przedsiębiorców Krajowego Rejestru Sądowego, prowadzonym przez Sąd
Rejonowy dla m. st. Warszawy w Warszawie, XIII Wydział Gospodarczy Krajowego
Rejestru Sądowego, pod numerem KRS 0000115818, z kapitałem zakładowym:
127.200,00 złotych, reprezentowaną, zgodnie z aktualnym odpisem z KRS,
stanowiącym Załącznik nr 12 do Umowy, przez:

   

 

“Lionbridge Poland” Sp. z o.o., a limited liability company, having its
registered seat in Warsaw at ul. Jutrzenki 183, 02-231 Warszawa, registered in
the register of entrepreneurs of the National Court Register maintained by the
District Court for the Capital City of Warsaw in Warsaw, XIII Commercial Section
of the National Court Register under number KRS 0000115818, with share capital
of PLN 127,200.00, and, in accordance with a current KRS extract constituting
Appendix 12 to the Agreement, represented by:

Pana Jacka Stryczynskiego – Prezesa Zarządu;     Mr. Jacek Stryczyński –
President of the Management Board; będącą podatnikiem podatku od towarów i
usług, zarejestrowaną pod nr NIP 5261031189 zwaną dalej Najemcą.     being a VAT
payer registered under no. NIP 5261031189, hereinafter referred to as the
“Lessee”,     The Lessor and the Lessee shall be referred to Wynajmujący i
Najemca zwani będą z osobna     individually as the “Party” and together as the
„Stroną”, a łącznie „Stronami”.     “Parties”.



--------------------------------------------------------------------------------

 

Zważywszy, że:

   

 

Whereas:

 

(A)

 

 

Wynajmujący oświadcza, że jest właścicielem nieruchomości położonej przy ul.
Jutrzenki 137 w Warszawie, składającej się z działek ewidencyjnych nr 6/5 i 6/6
o powierzchni w sumie 7077 m2, z obrębu 2-07-20, oraz jest właścicielem
położonego na działce o nr 6/5 o powierzchni 3 421 m2, sześciokondygnacyjnego
budynku biurowego pod nazwą „Oxygen Park”, budynek A, dla której to
nieruchomości – działki gruntu o nr ewid. 6/5 – Sąd Rejonowy dla
Warszawy-Mokotowa w Warszawie, XIII Wydział Ksiąg Wieczystych, prowadzi księgę
wieczystą Kw nr WA1M/00028547/2 odpis z księgi wieczystej stanowi Załącznik nr 9
do niniejszej Umowy. Wynajmujący oświadcza, że wzmianka o wniosku w Dziale I O
powyższej księgi wieczystej nie dotyczy wniosku, który miałby wpływ na zakres
praw i obowiązków Wynajmującego opisanych w Umowie.

   

 

(A)

 

 

The Lessor declares that he holds the ownership title to the real estate located
at ul. Jutrzenki 137 in Warsaw comprised of land plots nos. 6/5 and 6/6, with an
area in total of 7077m2, in zone 2-07-20 and he is the owner of the six (6)
storey office building called „Oxygen Park” Office Building A, situated on the
land plot no. 6/5 with the area of 3 421 sqm, for which the District Court for
Warsaw-Mokotów in Warsaw, XIII Department Land and Mortgage Register Section,
maintains land and mortgage register no. WA1M/00028547/2; the extract from the
land and mortgage register constitutes Appendix 9 to this Agreement. The Lessor
represents the notification on the application disclosed in Section IO of the
above land and mortgage register is not related to any motion that could impact
the rights and obligations of the Lessor set forth in the Agreement.

(B)   Wynajmujący oświadcza, że budynek „Oxygen Park” został zarejestrowany w
BRE – wiodącej brytyjskiej organizacji zajmującej się propagowaniem i ocenianiem
budownictwa ekologicznego, celem uzyskania dla tego budynku Świadectwa BREEAM
dla europejskich budynków biurowych 2009 (Europe Offices 2009). Świadectwo
wydane po osiągnieciu przez Budynek określonych standardów będzie potwierdzać,
że Budynek spełnia wymagania dla przyjaznego środowisku budynku biurowego.    
(B)   The Lessor declares the building “Oxygen Park” has been registered in BRE
– the leading British organisation of ecological buildings and its valuation in
order to obtain for this building the BREEAM Certificate of Europe Offices 2009.
The Certificate being issued when the Building archives the BRE standards, shall
confirm that the Building meets the requirements of the environmental friendly
office buildings. (C)   Wynajmujący oświadcza, że jest zainteresowany wynajmem
Lokalu, wraz z miejscami parkingowymi, po dokonaniu adaptacji, zgodnie z lit
(D) poniżej, w zakresie działalności gospodarczej prowadzonej przez Najemcę, na
czas określony i na     (C)   The Lessor declares that he is interested in
leasing out the Premises as defined below to the Lessee for office together with
parking spaces, following its adaptation, in accordance with (D) below, within
the scope of commercial activity conducted by the

 

Hogan Lovells

- 2 -



--------------------------------------------------------------------------------

  warunkach określonych Umową. Najemca oświadcza, że jest zainteresowany najmem
Lokalu na cele biurowe wraz z miejscami parkingowymi po dokonaniu ich adaptacji,
zgodnie z lit. (D) poniżej, w zakresie prowadzonej przez siebie działalności
gospodarczej na czas określony i na warunkach określonych Umową.       Lessee,
for a definite period and on terms set forth in the Agreement. The Lessee
declares that he is interested in leasing out the Premises for office purposes
together with parking spaces, following its adaptation, in accordance with (D)
below, within the scope of its conducted commercial activity for a specified
time period and on terms stipulated in the Agreement. (D)   Strony zgodnie
ustalają, że część powyższej nieruchomości w celu jej wynajęcia przez Najemcę od
Wynajmującego wymaga adaptacji w zakresie uzgodnionym przez Strony, określonym w
szczegółowo w Załączniku nr 3A do Umowy. Strony zgodnie postanawiają, że prace
adaptacyjne tej części nieruchomości, o której mowa wyżej, zostaną
przeprowadzone przez Wynajmującego i na jego koszt. Prace adaptacyjne zostaną
wykonane w terminie do Dnia Przekazania.     (D)   The Parties jointly agree
that the part of the above property requires adaptation for the purpose of its
lease by the Lessee from the Lessor within the scope agreed to by the Parties,
as specified in Appendix 3A to the Agreement. The Parties mutually agree that
the fit out works of the part of the property as mentioned above shall be
conducted by the Lessor on the Lessor’s costs. The fit out works shall be
completed by the Delivery Date.   Strony zgodnie ustalają, że będą ze sobą
współpracowały w celu wykonania przez Wynajmującego prac adaptacyjnych objętych
Załącznikiem 3A.       The Parties jointly agree they will cooperate with each
other in order to enable the Lessor to complete the fit out works specified in
the Appendix 3A. (E)   Strony oświadczają i zapewniają wzajemnie, że:     (E)  
The Parties mutually declare and ensure that:   (1)   nie utraciły osobowości
prawnej, nie został postawione w stan upadłości ani likwidacji,       (1)   
Parties have not lost their legal personality, have not been placed in a state
of bankruptcy or liquidation,  

 

(2)

 

 

uprawnienia do reprezentacji nie wygasły, nie zostały zmienione ani odwołane do
chwili zawarcia Umowy,

     

 

(2)

  

 

the right to representation has not expired, has not been altered or recalled
until the moment of concluding this Agreement,

  (3)   załączony do Umowy odpis z KRS każdej ze Stron jest aktualny i do chwili
podpisania Umowy dane w nim zawarte nie uległy zmianie.       (3)    the KRS
extract of each Party attached to this Agreement is current and that data
contained therein has not changed until signature of the Agreement.

 

Hogan Lovells

- 3 -



--------------------------------------------------------------------------------

(F)   Wynajmujący i Najemca, oświadczają, że każdy z nich otrzymał od swych
odpowiednich wladz odpowiednie umocowania do zawarcia Umowy i wykonania
zobowiązań w niej określonych.     (F)   The Lessor and the Lessee, each
individually, represent that each has received requisite approval from his
respective governing bodies to enter into this Agreement and perform the
obligations expressed herein. Strony zawarly Umowe o następującej treści:    
The Parties have concluded the Agreement with the following content:

 

1.

 

 

ARTYKUL 1 DEFINICJE

   

 

1.

 

 

ARTICLE 1 DEFINITIONS

 

 

(a)

 

 

Budynek

     

 

(a)

  

 

Building

    Oznacza „Oxygen Park”, budynek biurowy oznaczony jako budynek „A”,
usytuowany na Gruncie, w którym znajduje się Przedmiot Najmu, opisany w
Załączniku nr 6 do Umowy. Dla celów identyfikacji, Budynek oznaczono kolorem
zielonym na planie załączonym do Umowy jako Załącznik nr 2A do Umowy; Załącznik
nr 3A do Umowy zawiera specyfikacje techniczne Prac Adaptacyjnych w Budynku.    
     Means the “Oxygen Park” building which is the office building marked as a
building “A”, located on the Land containing the Subject of Lease described in
Appendix 6 to the Agreement For identification purposes only the Building is
marked in green on the attached plan at Appendix 2A to the Agreement; Appendix
3A to the Agreement contains the technical specifications of the Fit – out Works
of the Building.   (b)   Czvnsz       (b)    Rent     Oznacza kwoty należne
Wynajmującemu od Najemcy z tytułu najmu Lokalu oraz Miejsc Parkingowych, z
uwzględnieniem Wspólczynnika Powierzchni Wspólnych oraz indeksacji, o której
mowa w art. 6.7. Umowy, zgodnie z Umową.          Means the total amounts due to
the Lessor by the Lessee for the lease of the Premises and the Car Parking
Spaces, with consideration of the Add-on- factor and indexation noted in art.
6.7, in accordance with the Agreement.   (c)   Czvnsz za Lokal       (c)    Rent
for Premises     Oznacza czynsz z tytutu najmu Lokalu, o którym mowa w art. 6.1.
lit. a) Umowy.          Means the rent for the lease of the Premises, as noted
in art. 6.1a) of the Agreement.   (d)   Czvnsz za Maaazyn       (d)    Rent for
Storage     nie dotyczy          not applicable   (e)   Czvnsz za Miejsca
Parkinaowe       (e)    Rent for the Car Parking Spaces     Oznacza czynsz z
tytutu najmu Miejsc Parkingowych, o którym mowa w art. 6.1. lit. c) Umowy.      
   Means the rent for the lease of the Car Parking Spaces, as referred to in
art. 6.1c) of the Agreement.

 

Hogan Lovells

- 4 -



--------------------------------------------------------------------------------

  (f)   Data Indeksacji       (f)   Indexation Date     Oznacza datę, w której
indeksacja Czynszu dokonywana zgodnie z postanowieniami Umowy wchodzi w zycie.  
      Means the date when indexation of the Rent enters into force, in
accordance with the provisions of the Agreement.   (g)   Data Przekazania      
(g)   Delivery Date     Oznacza datę, w której Wynajmujący wydal Lokal i Miejsca
Parkingowe Najemcy, co udokumentuje Protokół Odbioru, określony szczegółowo w
art. 4.2 Umowy.         Means the date on which the Lessor has made the Premises
and Car Parking Spaces available to the Lessee, as evidenced by the Delivery
Protocol, signed as specified in Article 4.2 of this Agreement.   (h)   Data
Wygaśniecia       (h)   Expiration Date     Oznacza datę, w której zakończy się
Okres Najmu. Okres Najmu, z zastrzeżeniem innych postanowien Umowy, kończy się o
pólnocy w 3 rocznicę Daty Rozpoczęcia lub o pólnocy w 6 (szóstą) rocznicę Daty
Rozpoczęcia w przypadku gdy zastosowane będzie miał art.3.2 Umowy.         Means
the date when the Lease Period ends. The Lease Period, subject to other
provisions of the Agreement, ends at midnight on the 3rd anniversary of the
Commencement Date or at midnight on the 6th (sixth) anniversary of the
Commencement Date In case the provision of art. 3.2 of this Agreement applies  
(i)   Data Rozpoczecia       (i)   Commencement Date     Oznacza datę
rozpoczęcia Okresu Najmu oraz rozpoczecia platności Czynszu, Oplat
Eksploatacyjnych, oraz Dodatkowych Oplat, chyba że wyrażnie uzgodniono inaczej,
oraz platnosci innych oplat należnych w Dacie Rozpoczęcia, która określona jest
szczegółowo w art. 3 Umowy.         Means the date of commencement of the Lease
Period and the commencement of the payment of the Rent, the Service Charges, and
Additional Fees unless expressly agreed otherwise and other fees hereunder which
shall be due on the Commencement Date, which is specified in Article 3 of this
Agreement.   (j)   Dodatkowe Oplaty       (j)   Additional fees     Oznacza
opłaty ponoszone przez Najemcę z tytułu korzystania przez Najemcę z uslug, poza
Uslugami, platne         Means the fees incurred by the Lessee for the Lessee’s
use of services, in addition to the Services and payable either to

 

Hogan Lovells

- 5 -



--------------------------------------------------------------------------------

    na rzecz Wynajmującego albo bezpośrednio usługodawcom zgodnie z
postanowieniami Umowy.         the Lessor or directly to the service providers
in accordance with the provisions of the Agreement.   (k)   Umowne Korzystanie  
    (k)   Contractual Use     Oznacza wykorzystywanie przez Najemcę Lokalu na
cele biurowe, Miejsc Parkingowych, na cele parkowania samochodów osobowych,
zgodnie z profilem działalności gospodarczej Najemcy tj. świadczenia usług
biznesowych i outsourcingowych.         Means the use of the Premises by the
Lessee for office purposes, and the use of Car Parking Spaces for parking of
automobiles, in accordance with the Lessee’s economic activity, i.e rendering
the business and outsourcing services.   (l)   Grunt       (l)   Land    
Oznacza obszar gruntu, na którym stoi Budynek, obejmujący działkę ewidencyjną o
numerze 6/5 z obrębu 2-07-20, o powierzchni 3.421 m2, dla której to
nieruchomości Sąd Rejonowy dla Warszawy-Mokotowa w Warszawie, XIII Wydział Ksiąg
Wieczystych, prowadzi księgę wieczystą Kw nr. WA1M/00028547/2.         Means the
plot of land on which the Building is located designated as plot no. 6/5, in
zone 2-07-20 of a total area of 3 421 sq.m. for which the District court for
Warsaw-Mokotow in Warsaw, XIII Land and Mortgage Register Section, maintains
land and mortgage register KW no. WA1M/00028547/2.   (m)   Grupa       (m)  
Group     Oznacza zbiorczo Najemcę oraz istniejące lub przyszłe podmioty z nim
powiązane w rozumieniu art. 4 § 1 pkt. 5 Kodeksu spółek handlowych lub podmiot
dominujący wobec Najemcy lub podmiot wobec którego Najemca jest spółką
dominującą w rozumieniu art. at. 4 § 1 pkt. 4 Kodeksu spółek handlowych.        
Means, collectively, the Lessee and its existing or future affiliates, in the
meaning given by under Art. 4 § 1 point 5 of the Commercial Companies ode, or
the entity that holds the dominant position towards the Lessee or the entity
towards which the Lessee has a dominant position, in the meaning provided under
Art. 4 § 1 point 4 of the Commercial Companies Code.   (n)   Gwarancja Bankowa  
    (n)   Bank Guarantee     Oznacza nieodwołalną, bezwarunkową, przenaszalną
bez ograniczeń, płatną na pierwsze żądanie gwarancję         Means irrevocable,
unconditional, transferable without limitation, and payable upon first demand
bank

 

Hogan Lovells

- 6 -



--------------------------------------------------------------------------------

    bankową, wystawioną na kwotę równą kwocie trzymiesięcznego Czynszu wraz z
Opłatami Eksploatacyjnymi, powiększonymi o podatek VAT, zgodnie z wzorem
załączonym jako Załącznik 1 do Umowy, szczegółowo określoną w art. 5 Umowy.    
    guarantee issued in an amount equal to three months Rent and Fees for
Services plus VAT, in accordance with a template annexed as Appendix 1 to the
Agreement, as detailed in art. 5 of the Agreement   (o)   Depozyt       (o)  
Cash Deposit     Oznacza depozyt gotówkowy środków w PLN na kwotę równoważną
wysokości Gwarancji Bankowej szczegółowo określony w art. 5 Umowy         Means
cash deposit expressed in PLN of the amount equal to the Bank Guarantee as
detailed in art. 5 of the Agreement.   (p)   Klienci       (p)   Customers    
Oznacza pracowników, współpracowników, zaproszonych gości, usługodawców oraz
klientów Najemcy.         Means employees, invited guests, service providers,
and clients of the Lessee.   (q)   Lokal       (q)   Premises     Oznacza lokal
usytuowany na 1 (pierwszym) piętrze Budynku, o powierzchni biurowej netto
1.532,18 m2 (jeden tysiąc pięćset trzydzieści dwa metry kwadratowe 18/100) na
podstawie ostatecznego pomiaru, dokonanego przez uprawnionego geodetę według
metody TEGOVA, zgodnie ze standardem określonym w Załączniku nr 11 do Umowy i
ujawniony w Protokole Odbioru.         Means the premises on 1st (firs) floor of
the Building with the area net 1532,18 m2 (one thousand five hundred thirty two
square meters and 18/100) upon the final measurement performed by the qualified
surveyor in accordance to TEGOVA method according to the principles described in
Appendix 11 to the Agreement, disclosed in the Delivery Protocol.     Lokal
przeznaczony jest wyłącznie do użytku biurowego, opisany łącznie w Załączniku 6
do Umowy l oznaczony na planach, załączonych do Umowy jako Załącznik nr 2B do
Umowy. Na potrzeby obliczenia Czynszu za Lokal i Opłat Eksploatacyjnych
Powierzchnia Lokalu zostanie zwiększona o Współczynnik Powierzchni Wspólnych
(tj. 48,72,m2), co daje łącznie 1580,96 m2.         The Premises are dedicated
for office use only, described in Appendix 6 to the Agreement and shown on the
plans attached hereto as Appendix 2B to the Agreement. For the calculation of
Rent and Service Charges purposes, the surface of the Premises shall be
increased by the Add on Factor (i.e. 48,72 square meters, which makes the total
surface as 1580,96 square meters.

 

Hogan Lovells

- 7 -



--------------------------------------------------------------------------------

  (r)   Magazyn       (r)    Storage     nie dotyczy          not applicable  
(s)   Miejsca Parkingowe       (s)    Car Parking Spaces     Oznacza 4 (cztery)
miejsca parkingowe usytuowane w garażu podziemnym, położonym na poziomie -1
(minus jeden) Budynku, których obrys oznaczono na planach załączonych do Umowy,
jako Załącznik nr 2C do Umowy.          Means the 4 (four) car parking spaces
located in the underground garage situated at level -1 (minus one) of the
Building, all marked on the Plans, attached hereto as Appendix 2C to the
Agreement.   (t)   Nieruchomość       (t)    Real Estate     Oznacza Grunt.    
     Means the Land.   (u)   Okres Najmu       (u)    Lease Period     Okres, w
jakim pomiędzy Wynajmującym a Najemcą występuje stosunek najmu, tj. Najemca jest
uprawniony do korzystania z Przedmiotu Najmu i zobowiązany jest do zapłaty
Czynszu i innych opłat na rzecz Wynajmującego, na zasadach określonych w tej
Umowie.          Means the period during which the Lessor and Lessee have a
lease relationship, i.e. the Lessee is entitled to use the Subject of Lease and
is obligated to pay the Rent and other fees to the Lessor upon terms and
conditions, as set forth in this Agreement.   (v)   Opłaty Eksploatacyjne      
(v)    Service Charaes     Oznacza opłaty płatne przez Najemcę na podstawie art.
7 Umowy na pokrycie wydatków poniesionych przez Wynajmującego w związku z
Usługami.          Means the charges payable by the Lessee under Article 7 to
the Agreement to cover expenses incurred by the Lessor in connection with the
Services.   (w)   Powierzchnie Wspólne       (w)    Common Areas     Oznacza
łącznie: (i) foyer, ciągi komunikacyjne, wejścia do Budynku, wspólne klatki
schodowe, wspólne windy, wspólne obszary załadunkowe oraz wyładunkowe, wejścia,
drogi ewakuacyjne, przejścia i podesty i półpiętra, wspólne korytarze, toalety
ogólnodostępne położone na parterze, węzły sanitarne (z prysznicami, toaletami i
         Means collectively: (i) the foyer, walkways, entrances to the Building,
common stairways, common lifts, common loading and unloading areas, entrances,
fire escapes, passages and landings, common corridors, toilets with the common
accessibility located on the ground floor, sanitary facilities (with showers,
change room and toilet),

 

Hogan Lovells

- 8 -



--------------------------------------------------------------------------------

    przebieralnią) na poziomie -1, oraz wszystkie inne powierzchnie, drogi i
powierzchnie pomocnicze w Budynku, które są lub mogą być udostępnione przez
Wynajmującego na potrzeby wspólnego użytku i korzystania wszystkich najemców i
użytkowników Budynku oraz wszystkie osoby upoważnione przez nich w sposób
wyrażny lub domniemany, w tym ich klientów oraz (ii) wszystkie ściany zewnętrzne
Budynku, ogrodzenia, garaże, powierzchnie usługowe, chodniki, powierzchnie
zielone i obiekty małej architektury i Systemy Budynku oraz inne powierzchnie
pomocnicze znajdujące się wewnątrz lub przyległe do Budynku, których użytkowanie
lub korzystanie z nich jest wspólne dla wszystkich najemców lub użytkowników
Budynku lub Gruntu. Przedmiotowa definicja ma zastosowanie do formuły naliczania
Opłat Eksploatacyjnych.         located on the -1 floor, and all other areas,
ways and amenities in the Building which are or may be provided by the Lessor
for the common use and enjoyment by all the lessees and occupants of the
Building and all persons expressly or by implication authorized by them,
including their customers, and (ii) all external walls of the Building, fences,
garages, service areas, footpaths, landscaped areas and structures, conducting
media operating for the Common Areas, the Building Systems and other amenities
within or adjacent to the Building, the use or enjoyment of which is common to
all of the lessees or occupants of the Building and/or the Land. The definition
is applicable in the calculation formula of the Service Charges.   (x)   Prace
Adaptacyjne       (x)   Fit-Out Works     Oznacza prace konieczne do dokonania
adaptacji Lokalu do konkretnych wymagań Najemcy; ich wykaz stanowi Załącznik nr
3A do Umowy. Załącznik nr 3A uwzględnia uzgodniony zakres prac Wynajmującego
oraz uzgodniony przez Najemcę i Wynajmującego szczegółowy plan koncepcyjny
aranżacji oraz wyposażenia, a także specyfikacje, inne niż projekt budowlany.  
      Means the works to be performed to adapt the Premises to the special
Lessee’s requirements, prior to the Premises delivery to the Lessee, the list of
which is set out in Appendix 3A to the Agreement. The Appendix no 3A to the
Agreement refers to the scope of agreed works as provided by the Lessor and to
the detailed conception interior and systems design as agreed between the Lessee
and the Lessor, as well as specifications, other than the building design.

 

Hogan Lovells

- 9 -



--------------------------------------------------------------------------------

  (y)   Protokół Odbioru       (y)   Delivery Protocol     Oznacza dokument
sporządzony na dowód wydania Przedmiotu Najmu Najemcy przez Wynajmującego i
podpisany z zachowaniem postanowień Umowy, według wzoru stanowiącego Załącznik
nr 5A do Umowy, który po jego podpisaniu stanowić będzie Załącznik nr 5B do
Umowy. Protokół Odbioru będzie zawierał m.in. takie informacje jak: oznaczenie
Przedmiotu Najmu, potwierdzenie Najemcy, że Przedmiot Najmu jest zdatny do
Umownego Korzystania, ewentualnie listę Wad Nieistotnych oraz powierzchnię
Lokalu.         Means the document confirming the delivery of the Subject of
Lease to the Lessee by the Lessor, signed in accordance with Agreement in the
form constituting Appendix 5A to the Agreement, which upon its signing shall
constitute Appendix 5 B to the Agreement. The Delivery Protocol shall contain,
among others, such information as: designation of the Subject of Lease,
confirmation by the Lessee that the Subject of Lease is capable of Contractual
Use, a list of potential Insignificant Defects and the exact area of the
Premises.     Protokół Odbioru będzie określał łaczną wysokość Czynszu i innych
opłat należnych na rzecz Wynajmującego od Najemcy, z uwzględnieniem zapisów tego
punktu wyżej, stan liczników mediów, za które będzie obciążany Najemca, stan
wyposażenia Przedmiotu Najmu, itp.         The Delivery Protocol shall describe
the total level of Rent and other fees due to the Lessor from the Lessee, with
respect to the provision above, the state of utility meters for which the Lessee
will be charged, inventory of equipments and devices in the Subject of Lease
etc.   (z)   Przedmiot Najmu       (z)   Subject of Lease     Oznacza łącznie
Lokal, oraz Miejsca Parkingowe.         Means jointly the Premises and Car
Parking Spaces.   (aa)   Rozliczenie       (aa)   Settlement     Oznacza
porównanie sumy zaliczek na Opłaty Eksploatacyjne, uiszczonych przez Najemcę w
danym okresie rozliczeniowym, z sumą rzeczywistych kosztów poniesionych przez
Wynajmującego przypadających na Najemcę w tym samym okresie. Rozliczenie będzie
dokonywane zgodnie z art. 7 Umowy.         Means the comparison of the sum of
advance payments towards the Service Charges paid by the Lessee during a given
settlement period, with the sum of actual costs incurred by the Lessor that are
to be borne by the Lessee during this same period. The Settlement shall be made
in accordance with art. 7 of the Agreement.

 

Hogan Lovells

- 10 -



--------------------------------------------------------------------------------

  (bb)   Systemy Budynku       (bb)   Building Systems     Oznacza instalacje
mechaniczne, elektryczne, grzewcze, gazowe, wentylacyjne, klimatyzacyjne,
dźwigowe, wodno- kanalizacyjne, sanitarne, bezpieczeństwa, telefoniczne oraz
inne instalacje obsługujące Budynek, z wyłączeniem instalacji lub ich części
zamontowanych w Lokalu lub na terenie Miejsc Parkingowych przez Najemcę lub w
imieniu Najemcy lub na jego prośbę.         Means the mechanical, electrical,
heating, gas installation, ventilation, air conditioning, elevator, plumbing,
sanitary, life-safety, telephone and other systems serving the Building, but not
including any such systems, or portions of such systems, installed in the
Premises or at the location of the Car Parking Spaces by the Lessee or on its
behalf, or upon its request.   (cc)   Udział Najemcy       (cc)   Lessee’s Share
    Oznacza udział powierzchni Lokalu, wyrażony jako procent, w podlegającej
wynajęciu łącznej powierzchni Budynku, tj. 17,07%, która nie ulegnie zmianie w
Okresie Najmu, chyba że zwiększeniu ulegnie powierzchnia Przedmiotu Najmu.      
  Means the percentage of the Premises area expressed as a percentage of the
total lettable area of the Building, i.e. 17,07% that shall not be amended
during the Lease Period, unless the area of the Subject of Lease will be
increased.   (dd)   Umowa       (dd)   Agreement     Oznacza niniejszą umowę
wraz ze wszystkimi Załącznikami, w tym załącznikami, które zostaną dołączone
zgodnie z postanowieniami Umowy po jej podpisaniu.         Means this agreement
together with all the Appendices attached or to be attached hereto, in
accordance with the terms of the Agreement.   (ee)   Usługi       (ee)  
Services     Oznacza usługi świadczone przez Wynajmującego, wymienione w art.
7.1. Umowy.         Means the services provided by the Lessor and specified in
Article 7.1 to the Agreement.   (ff)   VAT       (ff)   VAT     Oznacza podatek
od towarów i usług, o którym mowa w ustawie z dnia 11 marca 2004 r. o podatku od
towarów i usług (Dz.U. z 2004 r., Nr 54, poz. 535 z późn. zm.).         Means
Value Added Tax, as noted in the VAT Act of 11 March 2004 (Journal of Laws,
2004, no. 54, pos. 535, as amended).   (gg)   Wady Istotne       (gg)  
Significant Defects     Oznacza wady Przedmiotu Najmu stwierdzone w trakcie
procedury przekazania, które         Means defects of Subject of Lease, revealed
within the delivery proceeding, which

 

Hogan Lovells

- 11 -



--------------------------------------------------------------------------------

    mimo przedsięwzięcia przez Wynajmującego rozsądnych środków zaradczych
uniemożliwiają korzystanie z Przedmiotu Najmu jako całości zgodnie z Umownym
Korzystaniem. Niniejsza definicja ma zastosowanie jedynie do procedury odbioru
Przedmiotu Najmu.         prevent the Contractual Use of the Subject of Lease as
a unit, nevertheless the reasonable precautions have been taken by the Lessor.
The definition shall apply within the delivery process of the Subject of Lease
exclusively.   (hh)   Wady Nieistotne       (hh)   Insignificant Defects    
Oznacza wady Przedmiotu Najmu stwierdzone w trakcie przekazania inne niż Wady
Istotne. Niniejsza definicja ma zastosowanie jedynie do procedury odbioru
Przedmiotu Najmu.         Means those defects of Subject of Lease other then the
Significant Defects. The definition shall apply within the delivery process of
the Subject of Lease exclusively.   (ii)   Współczynnik Powierzchni Wspólnych  
    (ii)   Add-on-factor     Oznacza mnożnik stosowany do powierzchni wynajętych
w Budynku, o który zwiększana jest powierzchnia Lokalu, jako część Powierzchni
Wspólnych przypadająca na daną powierzchnię najmu, która stanowi podstawę
naliczania Czynszu i Opłat Eksploatacyjnych, do których uiszczania zobowiązany
jest Najemca tak, jakby ta część Powierzchni Wspólnych stanowiła część
Przedmiotu Najmu. Dla celów Umowy mnożnik ten wynosi 3,18%. Rzeczywista
powierzchnia Lokalu dla celów naliczania Czynszu i innych opłat zostanie
pomnożona przez 3,18%. Formuła naliczania Współczynnika Powierzchni Wspólnych
jest określona w Załączniku 11.         Means the multiplier factor applied
towards the area leased in the Building by which the Premises is increased as a
part of the Common Area accorded to a given lease area, which constitutes the
basis to charge Rent and Service Charges that the Lessee must pay, as if this
part of the Common Area constituted a part of the Subject of Lease. For the
purpose of the Agreement, this multiplier is 3.18. The actual Premises area for
purposes of charging Rent and other fees shall be multiplied by 3.18%. The
calculation formula for the Add-on-factor is settled in Appendix 11.   (jj)  
Załączniki       (jj)   Appendices     Oznacza wszystkie załączniki do Umowy
oznaczone w jej treści, w tym także te załączniki, które zostaną         Means
all Appendices to the Agreement that are referred therein, including Appendices
that will be attached with written

 

Hogan Lovells

- 12 -



--------------------------------------------------------------------------------

    dołączone za zgodą Stron wyrażoną w formie pisemnej po jej podpisaniu.
Załączniki, o których mowa w Umowie, zostaną załączone do Umowy w dniu jej
podpisania, z wyjątkiem:         consent of the Parties after this Agreement is
executed. The Appendices as indicated in this Agreement shall be attached hereto
on the date this Agreement is signed, save for the following appendices that
shall be enclosed in due course:    

•        podpisanego Protokółu Odbioru, sporządzonego zgodnie ze wzorem
stanowiącym Załącznik 5A, który zostanie dołączony do Umowy po jego podpisaniu
przez Strony albo jednostronnego Protokółu Odbioru wraz z dokumentacją
sporządzonego zgodnie z art. 4.2 Umowy;

       

•        the signed Delivery Protocol, shall be made in the form as provided in
the Appendix 5A and attached to this Agreement after being executed or the
unilateral Delivery Protocol together with the photographic documentation made
in accordance with Art. 4.2 of this Agreement;

   

•        polisy ubezpieczeniowej Najemcy, która zostanie złożona w terminie
określonym w art. 8.9 Umowy;

       

•        Lessee’s insurance policy shall be filled within the term as provided
under Art. 8.9 of this Agreement.;

   

•        Gwarancji Bankowej,

       

•        Bank Guarantee;

   

•        oświadczenia o dobrowolnym poddaniu się egzekucji.

       

•        the submission to the voluntary enforcement.

  (kk)   Zmiana       (kk)   Alterations     Oznacza jakąkolwiek zmianę będącą
skutkiem robót budowlanych, instalacyjnych lub wykończeniowych dokonaną w
Przedmiocie Najmu w Okresie Najmu.         Means any alteration in the Subject
of Lease being result of the construction, installation or finishing works to
the Subject of Lease within the Lease Period.   (ll)   Zabezpieczenie       (ll)
  Security     Oznacza Gwarancję Bankową lub Depozyt.         Means the Bank
Guarantee or the Cash Deposit 2.   ARTYKUŁ 2 PRZEDMIOT UMOWY     2.   ARTICLE 2
SUBJECT OF THE AGREEMENT 2.1   Na warunkach ustalonych na mocy Umowy,
Wynajmujący niniejszym oddaje Najemcy w najem, a Najemca bierze w najem od
Wynajmującego Lokal na cele biurowe oraz Miejsca Parkingowe, na cele parkowania
samochodów osobowych.     2.1   On the terms set forth in this Agreement, the
Lessor hereby leases to the Lessee and the Lessee hereby leases from the Lessor
the Premises for office use and the Car Parking Spaces for automobile parking
use.

 

Hogan Lovells

- 13 -



--------------------------------------------------------------------------------

2.2   Na warunkach określonych w niniejszym punkcie Wynajmujący przyznaje
Najemcy prawo pierwszeństwa w odniesieniu do powierzchni biurowej usytuowanej na
III i IV piętrze Budynku, która stanie się wolna i dostępna pod wynajem (w
szczególności nie objęta negocjacjami) w Okresie Najmu, z zastrzeżeniem, że
Najemca ma prawo do korzystania z prawa pierwszeństwa dopiero po upływie 6
pierwszych miesięcy od daty podpisania Umowy. Opcja (prawo pierwszeństwa wzięcia
w najem powierzchni na III i IV piętrze Budynku) będzie każdorazowo dostępna na
obowiązujących w takim czasie warunkach rynkowych do ostatecznego uzgodnienia
przez obie Strony w takim czasie. Wynajmujący każdorazowo zawiadomi Najemcę na
piśmie o powyższej opcji, jeżeli, powierzchnia na III lub IV piętrze budynku
stanie się dostępna oraz o proponowanych podstawowych warunkach, na jakich
Najemca może wziąć w najem ww. powierzchnię. W terminie czternastu (14) dni
roboczych od otrzymania zawiadomienia Wynajmującego, Najemca musi poinformować
Wynajmującego na piśmie o zamiarze wykonania przez Najemcę zgłoszonej opcji,
przez co Strony rozumieją przystąpienie do negocjacji umowy najmu na warunkach
określonych w zawiadomieniu Wynajmującego. Brak odpowiedzi w zakreślonym
terminie oznacza, że Najemca nie wykonuje opcji. W terminie 21 (dwudziestu
jeden) dni od otrzymania przez Wynajmującego oświadczenia Najemcy dotyczącego
wykonania opcji obie Strony przeprowadzą negocjacje w dobrej wierze w celu
podpisania wiążącego aneksu do Umowy. Opcja Najemcy określona w niniejszym
punkcie wygasa, w zakresie powierzchni objętej zapytaniem, a     2.2   On terms
specified in this clause the Lessor grants to the Lessee a right of first
refusal for the office space located on III and IV floor of Building that
becomes vacant and available to lease (in particularly the space that is not
subject to the negotiations) during the Lease Period, with the reservation that
the Lessee can exercise his right of first refusal not earlier then after lapse
of first 6 months from the date of signing this Agreement. The above option
(right of first refusal) shall be available at then existing market conditions
to be finally agreed between both Parties at that time. The Lessor shall notify
the Lessee in writing of the above mentioned office space on floor III or IV
becomes available and basic terms and conditions, on which the option may be
exercised by the Lessee. Within fourteen (14) days from receipt of Lessor’s
notice the Lessee must inform the Lessor in writing of the Lessee’s intention to
exercise the notified option on terms specified in the Lessor’s notice. Lack of
response within the prescribed deadline shall mean that the Lessee does not
elect to exercise the option that shall be interpreted as starting the
negotiations of the lease agreement on terms and conditions set forth in the
Lessor’s notification. Within 21 (twenty one) days after receipt by the Lessor
of the Lessee’s statement on exercising the option both Parties shall negotiate
in good faith to finalise (sign) a binding amendment to this Agreement. The
Lessee’s option specified in this clause expires as to the office space
indicated in the notification, and the Lessor is fully entitled to lease office
space being subject of this option to any third party at its own discretion if:
(i) the Lessee within the prescribe deadline informs the Landlord that it does
not

 

Hogan Lovells

- 14 -



--------------------------------------------------------------------------------

  Wynajmujący będzie w pełni uprawniony do wynajęcia powierzchni biurowej
będącej przedmiotem niniejszej opcji na rzecz osoby trzeciej według własnego
uznania, jeżeli: (i) Najemca poinformuje Wynajmującego w zakreślonym terminie,
że nie chce wykonać opcji, (ii) Najemca nie odpowie na zawiadomienie
Wynajmującego w zakreślonym terminie lub (iii) w terminie powyższych 21 dni (lub
dowolnym przedłużonym terminie uzgodnionym przez Strony) nie zostanie podpisany
aneks.       want to exercise the option, (ii) the Lessee fails to respond to
the Lessor’s notification within the prescribed deadline or (iii) no amendment
is signed within the above 21-day deadline (or any extended deadline if agreed
between the Parties).   W przypadku gdy Najemca po podpisaniu Umowy będzie
chciał wziąć w najem dodatkowe miejsca parkingowe na parkingu podziemnym w
Budynku a Wynajmujący będzie takimi miejscami dysponował, Strony zawrą aneks do
Umowy włącząjący dodatkowe miejsca parkingowe do Umowy.     In case the Lessee’s
requests in writing the Lessor, after execution of this Agreement, for
additional parking places on the underground parking located in the Building and
the Lessor will have such additional parking places available, the Parties will
enter into the annex to this Agreement upon which the additional parking places
will be leased to the Lessee (included by this Agreement). 3.   ARTYKUŁ 3 OKRES
NAJMU     3.   ARTICLE 3 LEASE PERIOD 3.1 Umowa zostaje zawarta na czas
oznaczony 3 (trzech) lat. Okres Najmu rozpoczyna się w Dacie Rozpoczęcia, tj.
dnia 10 lutego 2014 roku (z zastrzeżeniem art. 4.2), i kończy się o północy
3-tej rocznicy Daty Rozpoczęcia, z zastrzeżeniem postanowienia pkt. 3.2 niżej.  
  3.1 This Agreement is concluded for a definite period of 3 (three) years. The
Lease Period shall commence on the Commencement Date, i.e. on the 10th February
2014 (save for the provision of art. 4.2) and shall end at midnight on the 3rd
anniversary of the Commencement Date. 3.2 O ile najpóźniej na 6 (sześć) miesięcy
przed zakończeniem Okresu Najmu ustalonego zgodnie z art. 3.1 Najemca nie
doręczy Wynajmującemu oświadczenia o rezygnacji z kontynuowania najmu Przedmiotu
Najmu, Okres Najmu ulega przedłużeniu o kolejne 3 lata i kończy się o północy 6
– tej rocznicy Dnia Rozpoczęcia.     3.2 Unless the Lessee, no later than 6
months before the Expiry Date set forth in art. 3.1 of the Lease Term, notifies
the Lessor on the Lessee’s resigning to continue the lease of the Subject of
Lease, the Lease Period shall be extended until the 6th anniversary of the
Commencement Date. 4.   ARTYKUŁ 4 PRZEKAZANIE PRZEDMIOTU NAJMU     4.   ARTICLE
4 DELIVERY OF THE SUBJECT OF LEASE 4.1   Stan Lokalu     4.1   State of the
Premises   Wynajmujący przekaże Najemcy Lokal oraz Miejsca Parkingowe po
ukończeniu Prac Adaptacyjnych co zostanie udokumentowane Protokołem Odbioru, nie
później jednak niż w Dacie Przekazania.       The Lessor shall deliver the
Premises and the Car Parking Spaces to the Lessee upon the completion of the Fit
– Out Works on the Delivery Date, as evidenced by the issue of the Delivery
Protocol.

 

Hogan Lovells

- 15 -



--------------------------------------------------------------------------------

  Data Przekazania nastąpi nie później niż na 3 dni przed Datą Rozpoczęcia.    
  The Delivery Date shall take place not later than 3 days prior to the
Commencement Date.   W przypadku, gdy w okresie prowadzenia Prac Adaptacyjnych
Najemca zgłosi Wynajmującemu wniosek o zmianę ich zakresu lub standardu
wykonania w stosunku do dokumentacji zawartej w Załączniku 3A, Strony ustalą w
formie aneksu do Umowy warunki wykonania takich dodatkowych lub zamiennych Prac
Adaptacyjnych, ustalając w szczególności potencjalne wynagrodzenie oraz nową
Datę Przekazania, jeśli okaże się to konieczne. Zawarcie aneksu do Umowy jest
warunkiem rozpoczęcia zmian w Pracach Adaptacyjnych.       In case the Lessee
shall notify the Lessor about its intention to make any alteration to the
Fit-Out Works as specified in the Appendix 3A, as to the scope or standard of
the Fit-Out Works, the Parties shall agree in a separate annex the conditions of
execution of such additional or substitute Fit-Out Works, including the
potential remuneration and new Delivery Date, if applicable. The execution of
any additional Fit-Out Works can commence upon prior signing of the annex
between the Parties. 4.2   Data Przekazania     4.2   Delivery Date   Po
przygotowaniu Przedmiotu Najmu dla Najemcy przez Wynajmującego, w szczególności
po wykonaniu Prac Adaptacyjnych, Wynajmujący powiadomi Najemcę na piśmie o
możliwości wydania Przedmiotu Najmu Najemcy przez Wynajmującego w Dacie
Przekazania, przy czym zawiadomienie musi być doręczone Najemcy przez
Wynajmującego, co najmniej na 7 (siedem) dni przed planowaną Datą Przekazania.
Jeżeli Najemca nie stawi się w planowanej Dacie Przekazania lub bezzasadnie
odmówi podpisania Protokołu Odbioru (z zastrzeżeniem postanowień poniższych
dotyczących procedury z udziałem ekspertów), zostanie to uznane za
potwierdzenie, iż Przedmiot Najmu został przygotowany zgodnie z Umową,
Wynajmujący będzie miał prawo sporządzenia i podpisania jednostronnego Protokołu
Odbioru, który będzie wywoływał takie skutki, jakby został podpisany przez obie
Strony. Protokół Odbioru zostanie przesłany wraz z      

Upon preparation of the Subject of Lease for the Lessee by the Lessor, in
particular after completion of the Fit- Out Works, the Lessor shall notify the
Lessee in writing of the ability to issue the Subject of Lease to the Lessee on
the Delivery Date, whereby this notification of the Lessor must be delivered to
the Lessee at least 7 (seven) days prior to the Delivery Date. If the Lessee
does not appear on the Delivery Date, or if the Lessee refuses to sign the
Delivery Protocol without justification (notwithstanding the procedure of
experts described below), this will be deemed as confirmation that the Subject
of Lease was prepared in accordance with the Agreement. The Lessor will then
have the right to draft and sign a unilateral Delivery Protocol, which evokes
the same effects as if it was signed by both Parties. The Delivery Protocol
shall be delivered to the Lessee together with the pictures of the Premises as
of the day of its execution.

 

Any defects to the Subject of Lease identified by the Lessee during the delivery
proceeding described above

 

Hogan Lovells

- 16 -



--------------------------------------------------------------------------------

 

dokumentacją fotograficzną Lokalu Najemcy w dacie jego sporządzenia.

 

Jakiekolwiek wady Przedmiotu Najmu zidentyfikowane przez Najemcę w trakcie
procedury przekazania opisanej powyżej zostaną podzielone na Wady Istotne oraz
Wady Nieistotne. Najemca będzie uprawniony do odmowy podpisania Protokołu
Odbioru tylko w przypadku wystąpienia Wad Istotnych.

 

W zakresie Wad Nieistotnych Strony sporządzą ich listę w Protokole Odbioru i
określą datę ich usunięcia w możliwie krótkim i praktycznie możliwym do
wykonania terminie, który będzie odpowiadać (uwzględniać) charakterowi danej
Wady. Wady Nieistotne będą usuwana przez Wynajmującego na jego koszt.

 

W przypadku uchybienia przez Wynajmującego dacie usunięcia Wady Nieistotnej
wskazanej w Protokole Odbioru, Najemca wezwie Wynajmującego na piśmie do
usunięcia Wady Nieistotnej i zakreśli mu dodatkowy termin, co najmniej 21
(dwudziestu jeden) dni liczony od daty otrzymania wezwania przez Wynajmującego,
pod rygorem usunięcie Wady przez Najemcę we własnym zakresie, na koszt i ryzyko
Wynajmującego.

 

Jeżeli Strony nie będą mogły zgodzić co do tego czy wada stanowi Wadę Istotną
czy Wadę Nieistotną, każda ze Stron uprawniona będzie do przedłożenia tej
spornej kwestii ekspertowi, rozumianemu jako jeden z poniższych (1) EC Harris,
adres sp. z o.o., adres Królewska 16, 00-064 Warszawa, (2) Dil Polska
Baumenagement Sp. z o.o, adres: Al. Armii Ludowej 26, 00-609 Warszawa(3) Gleeds
sp. z o.o., adres Pl. Bankowy 2, 00-095 Warszawa, jako (4) Hill International
sp. z o.o., adres: Al. Jana Pawła II 29, 00-867 Warszawa, jako (5)

     

shall be divided into: Significant Defects and Insignificant Defects. The Lessee
shall be entitled to refuse signature of the Delivery Protocol only in case of
the appearance of Significant Defects.

 

Within the scope of Insignificant Defects the Parties shall list such defects in
the Delivery Protocol and will set the date of their removal. The date of
removal the Insignificant Defects shall be as soon as practicably possible. Time
to remove the Defects shall take into account the nature of the given Defect.
The Insignificant Defects will be removed by the Lessor on his expenses.

 

In case the Lessor fails to meet the deadline for removing the Insignificant
Defect indicated in the Delivery Protocol, the Lessee shall request the Lessor
in writing to remove the Defect within the additional 21 (twenty one) days from
the receipt of the request by the Lessor, otherwise the Lessee shall be entitled
to remove the Defect on his own, on the Lessor’s expenses and risk.

 

If the Parties are unable to agree on whether a defect constitutes and
Significant Defect or Insignificant Defect, each Party shall be entitled to
present an expert on this disputed issue, who is understood to be one of listed
below: (1) EC Harris sp. z o.o., address: Królewska 16, 00-064 Warsaw, (2) Dil
Polska Baumenagement Sp. z o.o, adres: Al. Armii Ludowej 26, 00-609 Warszawa (3)
Gleeds sp. z o.o., address: Pl. Bankowy 2, 00-095 Warsaw, (4)Hill International
sp. z o.o., address: Al. Jana Pawła II 29, 00-867 Warszawa, (5) Tebodin Poland
sp. z o.o., address: Murmańska 25, 04-203 Warsaw, who shall issue a binding
opinion within five business days. Such expert opinion (or such opinions) shall
be final and binding upon the Parties. The cost of the expert shall be borne by
the party

 

Hogan Lovells

- 17 -



--------------------------------------------------------------------------------

 

Tebodin Poland sp. z o.o., adres Murmańska 25, 04-203 Warszawa, który wyda
wiążącą opinię w terminie pięciu dni roboczych od przedłozenia mu spornej
kwestii. Taka opinia (lub takie opinie) eksperta będzie ostateczna i wiążąca dla
Stron, a koszty eksperta zostaną poniesione przez Stronę, której opinii
dotyczącej klasyfikacji wady jako Wady Istotnej albo Wady Nieistotnej ekspert
nie podzieli.

 

W przypadku, kiedy każda ze Stron uzyska opinię eksperta, a opinie te będą
wzajemnie sprzeczne, Strony ustalą zgodnie kolejnego eksperta z powyższej listy,
którego opinia będzie wiążąca, a koszty jej sporządzenia poniesie Strona, której
opinii dotyczącej klasyfikacji wady jako Wady Istotnej albo Wady Nieistotnej
ekspert nie podzieli.

     

whose classification as to the Significant Defect or Insignificant Defect has
not been approved by the expert.

 

In case, each of the parties shall obtain the expert’s opinion and both opinions
shall be contradictory, the Parties shall mutually appoint the subsequent expert
from the list, whose opinion shall be binding upon the Parties. The cost of the
expert shall be borne by the party whose classification as to the Significant
Defect or Insignificant Defect has not been approved by the expert.

 

The Parties jointly agree that, in the event of failure to meet a set deadline
for issue of the Subject of Lease on the Delivery Date, for reasons attributable
exclusively to the Lessor, the Lessee is entitled to:

         

Strony zgodnie ustalają, że w przypadku uchybienia terminowi wydania Przedmiotu
Najmu w Dacie Przekazania ustalonej w sposób opisany w Umowie, z przyczyn
zależnych wylącznie od Wynajmującego, Najemcy będzie przysługiwać:    

 

a)       prawo żądania zwrotu zapłaconego przez Najemcę czynszu za lokal
zastępczy, w przypadku gdy Wynajmujący opóźni się z wydaniem Przedmiotu Najmu. W
takiej sytuacji Wynajmujący będzie zobowiązany na żądanie Najemcy, zwrócić
Najemcy czynsz w kwocie brutto za każdy miesiąc najmu lokalu zastępczego, z
zastrzeżeniem zdania ostatniego tego punktu – lit. (a), przez okres nie dłuższy
jednak niż 3 miesiące, przy czym kwota podlegająca zwrotowi za jeden miesiąc nie
przekroczy Czynszu za Lokal w kwocie brutto wskazanej w art. 6.1 lit. a).
Wynajmujący zwróci Najemcy czynsz w wysokości obliczonej odpowiednio do ilości
dni, w których Najemca z takiego lokalu zastępczego korzystał;

     

a)       request the Lessor to refund the rent paid by the Lessee for the
substitute premises, in case the delay in delivering the Subject of Lease. In
such a case, the Lessor upon the Lessee’s request undertakes to refund the rent
for such substitute premises in the gross amount for each month of occupying
such substitute premises by the Lessee, with the reservation to the provision of
the last sentence of this subparagraph (a), however for the period not exceeding
3 months. The rent that is subject to the above described refund to the Lessee
may not exceed the quota of Rent for the Premises (gross), in the amount
indicated in Art. 6.1 a). The Lessor shall refund the rent for substitute
premises in the amount proportionally to the number of days the Lessee occupied
effectively the premises.

 

b)       the right to request the refund of the costs regarding the relocation
(removal) from the current seat to of the Lessee to the substitute premises,
however the amount of such refund may not exceed 15 000 EUR,

 

Hogan Lovells

- 18 -



--------------------------------------------------------------------------------

  b)   prawo żądania zwrotu poniesionych i udokumentowanych przez Najemcę
kosztów przeprowadzki z dotychczasowej lokalizacji do lokalu zastępczego, przy
czym kwota ta nie przekroczy 15 000 EUR;       c)    right to terminate this
Agreement, in case the delay in delivering the Subject of Lease exceeds 3
(three) calendar months from the agreed Delivery Date. The termination notice
may be filed by 31st May 2014.   c)   prawo do odstąpienia od Umowy w przypadku
gdy opóźnienie z wydaniem Przedmiotu Najmu przekroczy 3 miesiące kalendarzowe od
planowanej Daty Przekazania. Oświadczenie o odstąpieniu może być złożone do dnia
31 maja 2014r.       d)    In the aforementioned event, as described in this
point above, the Delivery Date shall be shifted however the Commencement Date
remains unchanged, provided that the Lessor performs his obligations as set
above.   d)   w sytuacji opisanej w tym punkcie, pod warunkiem wykonania przez
Wynajmującego określonych w tym punkcie (lit. a i b) obowiązków, Data
Przekazania ulega odpowiedniemu przesunięciu przy czym Data Rozpoczęcia
pozostaje bez zmian.      

In the event of failure to meet a set deadline for issue of the Subject of Lease
to the Lessee by the Lessor that was caused by other reasons then provided
above, the deadline for issue of the Subject of Lease to the Lessee by the
Lessor shall be shifted appropriately. Similarly, in the event of disclosure of
Significant Defects to the Subject of Lease, the Delivery Date shall be
appropriately shifted for the time necessary to remedy such defects and the
procedure of drafting Delivery Protocol shall be respectively repeated.

 

In case when the Significant Defect is discovered within the delivery
proceeding, which cannot be removed from the technical perspective, each of the
Party is entitled to withdraw from the Agreement by 31st May 2014.

 

 

W przypadku gdy uchybienie w wydaniu Lokalu w ustalonym przez Stronie nastąpiło
z innych przyczyn niż podane wyżej, termin wydania Przedmiotu Najmu Najemcy
przez Wynajmującego, ulegnie odpowiedniemu przesunięciu. Podobnie, w przypadku
ujawnienia Wad Istotnych Przedmiotu Najmu, Data Przekazania zostanie odpowiednio
przesunięta o czas potrzebny do usunięcia tych wad, a procedura sporządzania
Protokołu Odbioru zostanie odpowiednio powtórzona.

 

W przypadku stwierdzenia w trakcie procedury przekazania Wady Istotnej Lokalu,
która nie jest technicznie możliwa do usunięcia każda ze Stron ma prawo do
odstąpienia od Umowy do 31 maja 2014r.

      4.3   Pozwolenia     4.3   Permits   Wynajmujący oświadcza, że uzyskał
wszelkie niezbędne pozwolenia dla Lokalu i Miejsc Parkingowych, z       The
Lessor represents it obtained all the necessary permits and approvals with
respect to the Premises, and Car

 

Hogan Lovells

- 19 -



--------------------------------------------------------------------------------

  wyłączeniem tych pozwoleń i zatwierdzeń, za które zgodnie z prawem
odpowiedzialność ponosi lub będzie ponosił Najemca, w szczególności pozwoleń
odnoszących się do zakresu działalności gospodarczej Najemcy, która ma być
wykonywana przez Najemcę w Przedmiocie Najmu w ramach Umownego Korzystania.    
  Parking Spaces, except for those permits and approvals, for which the Lessee
is or will be responsible, by law, especially permits concerning the Lessee’s
scope of business operations to be carried out in the Premises by the Lessee
within the Contractual Use. 4.4   Potwierdzenie przekazania     4.4  
Confirmation of delivery  

Obie Strony zobowiązują się do działania w dobrej wierze i z należytą
starannością w procesie przekazywania Przedmiotu Najmu Najemcy przez
Wynajmującego. Strony potwierdzą przekazanie Lokalu i Miejsc Parkingowych
poprzez wspólne podpisanie Protokołu Odbioru.

 

W uzasadnionych przypadkach Wynajmujący może wyrazić zgodę Najemcy na
prowadzenie pewnych prac Najemcy w Lokalu, nieobjętych zakresem Prac
Adaptacyjnych, przed Datą Przekazania. Warunki i data wcześniejszego dostępu do
Lokalu będą przedmiotem odrębnego porozumienia.

     

Both Parties undertake to act in good faith and with due care in the process of
transferring the Subject of Lease to the Lessee from the Lessor. The Parties
shall confirm the delivery of the Premises and the Car Parking Spaces by mutual
signature of the Delivery Protocol.

 

The Lessor could give consent for the Lessee for some Lessee’s works to be
carried out in the Premises, which are not included within the scope of the Fit
- Out - Works, before the Delivery Date. The conditions and date of earlier
access to the Premises shall be the subject to a separate agreement.

5.   ARTYKUŁ 5 ZABEZPIECZENIE     5.   ARTICLE 5 SECURITY 5.1   Gwarancja
Bankowa     5.1   Guarantee   W terminie 21 dni od daty zawarcia Umowy, Najemca
w celu zabezpieczenia wszelkich roszczeń Wynajmującego wobec Najemcy z tytułu
Umowy, przedłoży Wynajmującemu gwarancję bankową nieodwołalną, bezwarunkową,
przenaszalną bez ograniczeń, płatną na pierwsze żądanie, wystawioną na kwotę
równą kwocie trzymiesięcznego Czynszu wraz z Opłatami Eksploatacyjnymi,
powiększonej o podatek VAT, zgodnie z wzorem załączonym jako Załącznik 1 do
Umowy, szczegółowo określoną w tym art. 5 Umowy. Najemca ma prawo do
przedłożenia Wynajmującemu osobnej Gwarancji Bankowej na kwotę trzymiesięcznego
Czynszu       Within 21 days from the signature of the Agreement, the Lessee, in
order to secure any potential claims of the Lessor that may occur upon this
Agreement, shall provide the Lessor with an irrevocable, unconditional, freely
assignable, and payable upon first demand, Bank guarantee, issued in the amount
equal to three months Rent and three month Service Charges plus VAT, in
accordance with a template annex as Appendix 1 to the Agreement, as detailed in
this art. 5 of the Agreement in order to secure any claims of the Lessor towards
the Lessee that may arise from this Agreement. The Lessee has a right to provide
the Lessor with the separate Bank Guarantee issued for the amount

 

Hogan Lovells

- 20 -



--------------------------------------------------------------------------------

  powiększoną o VAT i osobną Gwarancję Bankową wystawioną na kwotę
trzymiesięcznych Opłat Eksploatacyjnych powiększoną o VAT.       of three month
Rent increased by VAT and separate Bank Guarantee issued for the amount of three
moth Service Charges increased by VAT.   W przypadku, gdy kwota Czynszu stanie
się w jakimkolwiek czasie wyższa niż wielkość zastosowana do określenia kwoty
istniejącej Gwarancji Bankowej, Najemca, w terminie 21 dni od otrzymania
pisemnego wniosku Wynajmującego dokumentującego zmiany w Czynszu, Opłat
Eksploatacyjnych lub powierzchni Lokalu o dostarczenie uaktualnionej Gwarancji
Bankowej, przedłoży Gwarancję Bankową odzwierciedlającą wartość ustaloną na
podstawie uaktualnionych zmiennych. Jeżeli Najemca uchybi obowiązkowi
przedłożenia takiej zaktualizowanej Gwarancji Bankowej, Wynajmujący, wyznaczy
dodatkowy 5-dniowy termin na przedłożenie uaktualnionej Gwarancji Bankowej, a po
bezskutecznym upływie tego terminu będzie miał prawo dokonać wypłaty z Gwarancji
Bankowej i zatrzymać uzyskane w ten sposób środki, jako Depozyt do czasu
przedstawienia nowej Gwarancji Bankowej spełniającej powyższe warunki.      

In the event the amount of Rent is higher at any time than the amount used as a
reference to determine the amount of the existing Bank Guarantee, the Lessee,
within 21 days of a written request to deliver the revised Bank Guarantee made
by the Lessor evidencing the change in Rent, Services Charges, in the area of
the Premises shall deliver a Bank Guarantee reflecting a value determined on the
basis of the changed variables. If the Lessee fails to deliver such revised Bank
Guarantee, within five days following a further written request to deliver the
revised Bank Guarantee, the Lessor shall be entitled to draw down the Bank
Guarantee and hold the proceeds thereof as Deposit until the day when the new
Bank Guarantee is delivered by the Lessee.

 

Upon the Lessee’s discretion the Bank Guarantee shall be replaced with Deposit
in the amount in PLN equal to the amount of the Bank Guarantee, such Deposit
shall be paid to the Lessor’s bank account indicated to the Lessee in written.
Deposit shall not bear any interest and shall be repaid to the Lessor within 3
months from the Expiration Date in the amount remaining after satisfaction of
the Lessor’s claims resulting from the Agreement.

 

 

Wedle wyboru Najemcy Gwarancja Bankowa może zostać zastąpiona Depozytem w PLN na
kwotę równoważną wysokości Gwarancji Bankowej, wpłaconym na rachunek
Wynajmującego wskazany Najemcy na piśmie. Depozyt nie będzie podlegać
oprocentowaniu i zostanie zwrócony Najemcy w terminie 3 miesięcy od Daty
Wygaśnięcia w wysokości niewykorzystanej przez Wynajmującego w celu zaspokojenia
roszczeń wobec Najemcy z tytułu Umowy.

      5.2   Użycie Zabezpieczenia     5.2   Use of Security   W przypadku, gdy w
dowolnym czasie Okresu Najmu Najemca nie dokona jakichkolwiek wymagalnych na
podstawie Umowy płatności na rzecz Wynajmującego, Wynajmujący, po       If the
Lessee does not make any of the payments due to the Lessor under the Agreement
at any time during the Lease Period, within fourteen days after making a written
request to pay

 

Hogan Lovells

- 21 -



--------------------------------------------------------------------------------

 

bezskutecznym upływie wyznaczonego na piśmie 14-dniowego terminu z żądaniem
zapłaty odpowiednich kwot, może dokonać wypłaty z Gwarancji Bankowej
przedkładając wystawcy Gwarancji Bankowej kopię wezwania do zapłaty i dowodu
jego nadania listem poleconym za zwrotnym potwierdzeniem odbioru albo przesyłką
kurierską na aktualny adres Najemcy wynikający z KRS oraz oświadczenia
Wynajmującego, że żądana w wezwaniu do zapłaty kwota nie została uiszczona we
wskazanym w wezwaniu terminie.

 

Odpowiednio Wynajmujący jest uprawniony do skorzystania z Depozytu. Ilekroć
Wynajmujący skorzysta z Zabezpieczenia zgodnie z postanowieniami Umowy, Najemca
uzupełni jej wysokość do pełnej pierwotnej wysokości w terminie 15 dni od
otrzymania pisemnego zawiadomienia od Wynajmującego.

     

the relevant amounts the Lessor may draw down the Bank Guarantee, providing the
Bank issuing the Bank Guarantee with the copy of the said written request and
the copy of the confirmation of sending it via registered letter with demand of
receipt confirmation or courier to the up-to-date Lessee address indicated in
the Commercial Register, as well as the written statement that the requested
payments were not paid within the deadline indicated in the request.

 

The Lessor may alternatively use the funds from Deposit, if applicable.

 

Any time the Lessor uses the Security in accordance with the provisions of the
Agreement, the Lessee shall reinstate the Security to its full original value
within 15 days from the date of receipt of a written notice from the Lessor.

5.3   Ważność Gwarancji Bankowej     5.3   Validity of the Bank Guarantee  
Gwarancja Bankowa będzie ważna przez Okres Najmu oraz 3 (trzy) miesiące po
upływie Okresu Najmu lub zostanie odnowiona zgodnie z art. 5.4 poniżej.      
The Bank Guarantee shall be valid for the Lease Period, plus three (3) months or
be renewed according to Clause 5.4 below. 5.4   Obowiązek przedłożenia nowej
Gwarancji Bankowej     5.4   Duty to provide a new Bank Guarantee   Jeśli okres
ważności Gwarancji Bankowej jest krótszy niż Okres Najmu, nie później niż w
ciągu 21 dni przed wygaśnięciem pierwotnej Gwarancji Bankowej (i jakiejkolwiek
kolejnej Gwarancji Bankowej zastępującej poprzednią Gwarancję Bankową) Najemca
dostarczy nową Gwarancję Bankową wydaną na tych samych warunkach, co pierwotna
Gwarancja Bankowa, o której mowa w niniejszym art. 5. W przypadku, gdy Najemca
nie przedstawi w terminie nowej Gwarancji Bankowej, Wynajmujący ma prawo do
wypłaty całej kwoty Gwarancji Bankowej i zatrzymania środków uzyskanych z tego
tytułu, jako formy zabezpieczenia       If the term of the Bank Guarantee is
shorter than the Lease Period, the Lessee shall deliver a new Bank Guarantee
issued on the same terms and conditions as the original Bank Guarantee referred
to in this article 5, not later than 21 days, before the expiry of the original
Bank Guarantee. Should the Lessee fail to deliver such new Bank Guarantee, the
Lessor shall be authorized to draw the full amount of the Bank Guarantee (and
any subsequent Bank Guarantee which is currently in place) and hold the proceeds
thereof as cash security on the same terms and conditions as contained in this
section 5.1. and 5.2.,.

 

Hogan Lovells

- 22 -



--------------------------------------------------------------------------------

  gotówkowego na tych samych warunkach jak zawarte w niniejszym art. 5.1 i 5.2.
        5.5   Zwrot Gwarancji Bankowej     5.5   Return of the Bank Guarantee  
W terminie trzech (3) miesięcy od Daty Wygaśnięcia lub rozwiązania Umowy na
skutek wypowiedzenia Najemcy lub Wynajmującego, Wynajmujący dokona na rzecz
Najemcy zwrotu Gwarancji Bankowej, lub jakiegokolwiek zastępującego ją
zabezpieczenia gotówkowego Wszelkie kwoty należne Wynajmującemu od Najemcy
zostaną potrącone z tak ustaloną kwotą a saldo zostanie zwrócone Najemcy.
Wynajmujący zobowiązuje się do rozliczenia Najemcy w jak najszybszym możliwym
terminie.       The Lessor shall, within three (3) months of the Expiration Date
or from the date this Agreement is terminated by the Lessee or by the Lessor,
return the Bank Guarantee, or any cash security held by the Lessor in lieu
thereof, to the Lessee. All sums due and/or other claims that are connected with
usage of the Premises to the Lessor by the Lessee shall be set off against such
established amount and the balance will be paid to the Lessee. The Lessor
undertakes to settle all the costs and expenses of the Lessee as fast as it is
practically possible. 6.   ARTYKUŁ 6 CZYNSZ     6.   ARTICLE 6 RENT 6.1   Kwota
Czynszu     6.1   Amount of Rent   Z zastrzeżeniem art. 6.7 i 6.2 Umowy oraz
zgodnie z art. 12.1 Umowy, Najemca zapłaci na rzecz Wynajmującego:       Subject
to Clause 6.7 and 6.2, in accordance to Clause 12.1. of this Agreement, the
Lessee shall pay to the Lessor:   (a)   Czynsz za Lokal, w kwocie wyrażonej w
PLN, stanowiącej równowartość 13,90 (słownie: trzynaście 90/100) EUR (według
średniego kursu EUR/PLN ogłoszonego przez Narodowy Bank Polski na ostatni dzień
roboczy poprzedzający dzień wystawienia faktury) za 1 m2 powierzchni Lokalu
miesięcznie,       (a)   The Rent for the Premises in the amount of the Polish
zloty equivalent of EUR 13,90 (in words: (thirteen euro 90/100) (according to
the average EUR/PLN exchange rate published by the National Bank of Poland on
the last working day prior to the date of the Lessor’s invoice) per square meter
of area of the Premises per month,   (b)   czynsz za każde Miejsce Parkingowe w
garażu podziemnym w kwocie wyrażonej w PLN, stanowiącej równowartość 85
(słownie: osiemdziesiąt pięć) EUR (według średniego kursu EUR/PLN ogłoszonego
przez Narodowy Bank Polski na ostatni dzień roboczy       (b)   the rent for
each Car Parking Space located in the underground garage, in the amount of the
Polish zloty equivalent of EUR 85 (in words: two eighty five) per each
(according to the average EUR/PLN exchange rate published by the National Bank
of Poland on the last working day prior to the date of the Lessor’s invoice) per
month.

 

Hogan Lovells

- 23 -



--------------------------------------------------------------------------------

    poprzedzający dzień wystawienia faktury) miesięcznie.       6.2  
Rozpoczęcie płatności Czynszu     6.2   Commencement of payment  

Najemca rozpocznie płacenie Czynszu na rzecz Wynajmującego w Dacie Rozpoczęcia.
Wynajmujący i Najemca zgodnie ustalają, że przez pierwszych 8 (osiem) pełnych
miesięcy kalendarzowych Okresu Najmu Najemca będzie uiszczał na rzecz
Wynajmującego 1/8 (jedną ósmą) Czynszu określonego w punkcie 6.1 Umowy. W celu
uniknięcia ewentualnych wątpliwości, Strony postanawiają, że Najemca nie będzie
zobowiązany do uiszczenia części wynoszącej 7/8 Czynszu na rzecz Wynajmującego
za 8 (osiem) pełnych miesięcy począwszy od Daty Rozpoczęcia.

 

Dla uniknięcia wątpliwości zwolnienie nie dotyczy płatności Opłat
Eksploatacyjnych i Opłat Dodatkowych.

     

The Lessee shall commence to pay the Rent to the Lessor on the Commencement
Date. The Lessor and the Lessee mutually agree that for the first 8 (eight)
entire calendar months of the Lease Period the Lessee shall pay to the Lessor
1/8 (one eight) of the Rent as specified above in point 6.1 of this Agreement.
In order to avoid any doubts, the Parties agree that the Lessee shall not be
obliged to pay the 7/8 (seven eight) part of the Rent to the Lessor for the
first 8 (eight) entire month starting from the Commencement Date.

 

For avoidance of doubts the exemption is not applied to the Service Charges and
Additional Fees.

6.3   Sposób płatności     6.3   Manner of payment   Czynsz jest płatny przez
Najemcę miesięcznie, z góry, do 10-go dnia każdego miesiąca kalendarzowego, na
rachunek bankowy wskazany w Umowie lub tymczasowo wskazany w pisemnym
zawiadomieniu od Wynajmującego do Najemcy (dla uniknięcia wątpliwości, w
przypadku pierwszego miesiąca lub części miesiąca, za który płatność Czynszu
jest należna). Wynajmujący wystawi Najemcy fakturę VAT pierwszego roboczego dnia
każdego miesiąca kalendarzowego oraz dostarczy ją Najemcy nie później niż
trzeciego dnia każdego miesiąca kalendarzowego. Bez względu na inne środki
przysługujące Wynajmującemu zgodnie z Umową, w przypadku, gdy Najemca nie
zapłaci Czynszu w terminie, Wynajmujący naliczy odsetki ustawowe od wszelkich
zaległych płatności.       The Rent shall be payable by the Lessee monthly in
advance by the 10th day of every calendar month to the bank account indicated
herein or as notified in writing to the Lessee by the Lessor, from time to time
(for the avoidance of doubt in the case of the first month or fraction of month
for which Rent is payable). The Lessor shall issue a VAT invoice no later than
the first working day of every calendar month and delivers a VAT invoice to the
Lessee not later than the third day of every calendar month. Notwithstanding any
other remedy entitled to the Lessor in accordance with the terms of this
Agreement, if the Lessee does not pay the Rent on time, the Lessor will charge
statutory interest on any overdue payments.

 

Hogan Lovells

- 24 -



--------------------------------------------------------------------------------

6.4   Dane dotyczące płatności     6.4   Payment Details   Najemca zapłaci
Czynsz na rzecz Wynajmującego na rachunek bankowy Wynajmującego w banku BNP
Paribas Bank Polska S.A. PL 40 1600 1127 0003 0122 0283 2150. W przypadku
wątpliwości Najemca zobowiązany jest regulować płatności określone w tej Umowie,
w szczególności Czynszu, Opłat Eksploatacyjnych i Opłat Dodatkowych na rachunek
bankowy wskazany w fakturze, której dana płatność dotyczy.       The Lessee
shall pay the Rent to the Lessor on the Lessor’s account held at BNP Paribas
Bank Polska S.A. PL 40 1600 1127 0003 0122 0283 2150. In case of any doubts, the
Lessee is obliged to pay the amounts as described in this Agreement in
particularly the Rent, Service Charges and Additional Fees, on the bank account
indicated in the invoice issued for given payment. 6.5   Zakaz dokonywania
potrąceń     6.5   No Right of Set-Off   Najemca nie ma prawa do dokonania
potrącenia, zatrzymania, zmniejszenia lub odliczenia z Czynszu, Opłat
Eksploatacyjnych, Opłat Dodatkowych jakichkolwiek kwot, należnych od
Wynajmującego zgodnie z postanowieniami Umowy.       The Lessee shall not be
entitled to set-off withhold, decrease or deduct from Rent, Service Charges, or
Additional Fees of any amounts due from the Lessor, in accordance with the terms
of the Agreement. 6.6   Dodatkowe Opłaty     6.6   Additional Fees   Podczas
Okresu Najmu, oprócz płatności Czynszu i Opłat Eksploatacyjnych, Najemca zapłaci
Wynajmującemu lub usługodawcom bezpośrednio, zgodnie z ustaleniami pomiędzy
Stronami, Dodatkowe Opłaty, w oparciu o odczyty z liczników, tam gdzie są
stosowane lub według Udziału Najemcy. Gdy Opłaty Dodatkowe płatne są
Wynajmującemu, będą one uiszczane przez Najemcę na podstawie wystawionej przez
Wynajmującego faktury VAT w terminie 14 dni od daty otrzymania faktury na
rachunek bankowy wskazany w Umowie lub wskazany w pisemnym zawiadomieniu od
Wynajmującego do Najemcy. Strony zgodnie postanawiają, że Najemca będzie ponosić
Opłaty Dodatkowe, w szczególności za:       During the Lease Period, in addition
to the payment of the Rent and the Service Charges, the Lessee will pay to
Lessor or directly to the services providers, as agreed between the Parties, the
Additional Fees, on the basis of metered readings, where applicable, or in
accordance with the Lessee’s Share in case no metered consumption is available.
In the event the Additional Fees will be paid to the Lessor, the Lessee shall
pay them upon the VAT invoice issued by the Lessor within 14 days from receiving
such invoice to the bank account indicated in the Agreement or notified in a
written notification from the Lessor to the Lessee. Parties hereby agree that
the Lessee will pay the Additional Fees for the services, which in particularly
are as follow:   •   zużycie wody w Lokalu według liczników;       •   use of
the water in the Premises calculated on the basis of the meters reading;

 

Hogan Lovells

- 25 -



--------------------------------------------------------------------------------

  •   zużycie energii elektrycznej w Lokalu według liczników (wszystkie
urządzenia elektryczne znajdujące się w Lokalu łącznie z zasilaniem jednostek
grzejno-chłodzących);       •   use of the electrical power in the Premises
calculated on the basis of meters reading (all electrical devises used by the
Lessee inside Premises including the fan coils power supply);;   •   zużycie
energii elektrycznej na potrzeby klimatyzacji wyliczone według Udziału Najemcy;
      •   use of the electrical power for air condition system calculated in
accordance with the Lessee’s Share;   •   ogrzewanie obliczone według Udziału
Najemcy.       •   heating calculated in accordance with the Lessee’s Share.  
Wynajmujący jest zobowiązany zapewniać dostawę usług opisanych powyżej do Lokalu
przez cały Okres Najmu, przy czym Wynajmujący nie ponosi odpowiedzialności za
przerwę w dostawie usług powstałą z przyczyn od Wynajmującego niezależnych.    
  The Lessor is obliged to arrange the services described above in the Premises
throughout the Lease Period, unless the breakdown of the services is caused by
the reasons not attributed to the Lessor. 6.7   Indeksacja     6.7   Indexation
  Czynsz będzie podlegać korekcie, bez konieczności sporządzania aneksu, z dniem
1-go stycznia każdego roku kalendarzowego. Indeksacja nastąpi w oparciu o
procentową zmianę wskaźnika EURO CPI, rozumianego jako Harmonized Index of
Consumer Prices (EU 27 countries, all items) (Base Year 2005), ogłaszanego przez
Eurostat i znanego na dzień 1 stycznia (lub w przypadku gdy wskaźnik ten
przestanie być ogłaszany, w oparciu o wskaźnik, który go zastąpi, a gdyby żaden
go nie zastąpił - w oparciu o wskaźnik najbardziej porównywalny). W żadnym
przypadku skorygowany Czynsz w Euro nie będzie niższy, niż Czynsz w Euro należny
w poprzednim roku kalendarzowym. Czynsz skorygowany w ten sposób będzie
„Czynszem” w rozumieniu Umowy. Wynajmujący przedłozy Najemcy na piśmie
obliczenie jakichkolwiek zmian Czynszu nie później niż w ciągu 14 (czternastu)
dni od Daty Indeksacji. Indeksację stosuje się do wszystkich płatności Czynszu
przypadających po 1 stycznia roku kalendarzowego, w którym dana indeksacja
następuje.       Rent shall be adjusted without the need for an appendix each
calendar year on January 1st, the percentage variation in the EURO CPI means as
Harmonized Index of Consumer Prices (EU 27 countries, all items) (Base Year
2005, published by Eurostat and known on 1st of January (or in the event that
this index ceases to be published, the index which replaces it, or, if none
replaces it, the index which is most closely comparable). In no case the amount
of adjusted Rent in Euro shall be lower than the amount of previous Rent in Euro
in the previous calendar year. Such adjusted Rent shall become the “Rent” for
the purpose of this Lease. The Lessor shall deliver its calculation of any
variation by written notice to the Lessee no later than 14 (fourteen) days from
the Indexation Date. Indexation shall apply to all Rent payments due after 1
January of the year in which the particular indexation is made.          
Notwithstanding the above the date of first indexation shall be on January 1st
2015. The first Indexation shall be calculated on the basis of the variation
between the index, mentioned above,

 

Hogan Lovells

- 26 -



--------------------------------------------------------------------------------

 

Datą pierwszej indeksacji będzie 1 stycznia 2015 r. Pierwsza indeksacja
uwzględniać będzie procentową zmianę pomiędzy wskaźnikiem opisanym powyżej,
znanym w Dacie Rozpoczęcia a wskaźnikiem znanym na dzień 1 stycznia 2015.

 

W związku z indeksacją zapisaną w Umowie Strony wyłączają prawo Wynajmującego
wynikające z art. 685(1) k.c.

     

known on the Commencement Date and the index known on January 1st 2015.

 

Considering the above specified indexation, the Parties hereby agree to exclude
the Lessor’s right upon Art. 685(1) of the civil code.

7.   ARTYKUŁ 7 OPŁATY EKSPLOATACYJNE     7.   ARTICLE 7 SERVICE CHARGES 7.1  
Najemca nieodwołalnie zobowiązuje się zapłacić Wynajmującemu, oprócz Czynszu i
Opłat Dodatkowych, Opłaty Eksploatacyjne, stanowiące równowartość łącznego
Udziału Najemcy w rzeczywistych wydatkach ponoszonych przez Wynajmującego
związanych z lub odnoszących się do koniecznej i rozsądnej konserwacji, obsługi,
naprawy, sprzątania, odśnieżania Nieruchomości i innych usług związanych z
zarządzaniem Nieruchomością, z uwzględnieniem zasad prawidłowego zarządzania, z
wyłaczeniem wydatków i kosztów, których lista zostąła załączona do Umowy jako
Załącznik nr 17, w szczególności Najemca zobowiązuje się pokryć wydatki na:    
7.1   The Lessee irrevocably undertakes to pay to the Lessor in addition to the
Rent and Additional Fees, the Service Charges, being the equivalent to the total
of Lessee’s Share of the actual expenses incurred by the Lessor in connection
with or relating to necessary and reasonable maintenance, service, cleaning,
snow removal at the Real Estate related to proper administration of the Real
Estate, taking into account the principles of good Real Estate management,
except from the costs and expenditures the list of which has been attached as an
Appendix 17 to the Agreement, the Lessee undertakes to pay in particularly for
the items below:   (a)   ogólne utrzymanie i bieżące naprawy Budynku i parkingu,
wszelkich ścian nośnych, ścian działowych na Powierzchniach Wspólnych,
fundamentów, dachu, elewacji, Systemów Budynku i innych dostarczających media do
Budynku lub należących do Budynku lub używanych wspólnie przez Budynek;      
(a)   general maintenance and day-to-day repair, of the Building and car park,
all main walls, partition walls on the Common Areas, the foundations, roof,
exterior, the Building Systems and other service media to the Building or used
in common by the Building;   (b)   personel zajmujący się utrzymaniem i
naprawami, w tym koszt pomieszczeń i urządzeń wykorzystywanych przez personel.
Koszt będzie skalkulowany w rozsądny sposób, aby zapewnić właściwe zarządzanie
Nieruchomością;       (b)   maintenance staff, including staff facilities. The
costs shall be calculated at a reasonable level in order to secure the proper
management of the Real Estate;

 

Hogan Lovells

- 27 -



--------------------------------------------------------------------------------

  (c)   zużycie energii w związku z Powierzchniami Wspólnymi;       (c)  
consumption of power energy for Common Areas;   (d)   zużycie innych mediów w
związku z Powierzchniami Wspólnymi;       (d)   consumption of other media for
Common Areas;   (e)   usługi zabezpieczenia przeciwpożarowego oraz ochrony
Budynku;       (e)   fire safety and guard service of the Building;   (f)  
koszty i wydatki związane z prowadzeniem recepcji;       (f)   the costs and
expenses connected with conducting the reception;   (g)   koszty usług
pocztowych w Budynku, jeśli będą świadczone;       (g)   costs of mail services
in the Building if provided;   (h)   sprzątanie, utrzymanie i naprawy w zakresie
Powierzchni Wspólnych;       (h)   cleaning, maintenance and repair of the
Common Areas;   (i)   koszty ubezpieczenia Budynku, oraz ubezpieczenia
odpowiedzialności cywilnej Wynajmującego;       (i)   insurance costs of the
Building and civil liability of the Lessor;   (j)   koszty utrzymania,
koniecznych i rozsądnych napraw, elementów Budynku, wynikłe z tytułu zapewnienia
ich zgodności z obowiązującymi przepisami w Okresie Najmu;       (j)   any and
all expenses of maintenance, necessary and reasonable repairs, of the Building
elements accruing from the compliance with governmental requirements within the
Lease Period ;   (k)   odśnieżanie;       (k)   snow removal;   (l)   wywóz
nieczystości;       (l)   waste disposal;   (m)   wszelkie podatki i opłaty i
jakiekolwiek ich zmiany lub nowe podatki związane z Gruntem, Budynkiem,
Przedmiotem Najmu, w tym podatek od nieruchomości;       (m)   any taxes and
charges and any amendments or new taxes related to the Land, Building or Subject
of Lease; including and the real estate tax;   (n)   zwalczanie szkodników;    
  (n)   pest control;   (o)   inne usługi związane z Gruntem i Budynkiem, jakie
Wynajmujący uzna za konieczne i rozsądne       (o)   such other services
relating to the Land and the Building as the Lessor shall deem necessary and
reasonable

 

Hogan Lovells

- 28 -



--------------------------------------------------------------------------------

  uwzględniając zasady prawidłowego zarządzania Nieruchomością.       taking
account the principles of good Real Estate management. 7.2   Najemca zapłaci w
każdym miesiącu na poczet Opłat Eksploatacyjnych zaliczkę tj. kwotę oszacowaną
za pierwszy rok kalendarzowy Okresu Najmu lub część roku kalendarzowego w
wysokości 14 (czternaście) PLN za 1m2 powierzchni Lokalu z uwzględnieniem
Współczynnika Powierzchni Wspólnej. Kwota zaliczki, ustalona na Okres Najmu,
będzie podlegała waloryzacji o wskaźnik cen towarów i usług konsumpcyjnych
podany przez GUS za poprzedni rok kalendarzowy. Pierwsza waloryzacja będzie
miała miejsce w dniu 1 kwietnia 2015 a kolejne 1 kwietnia każdego kolejnego roku
kalendarzowego Okresu Najmu. Opłaty Eksploatacyjne będą uiszczane przez Najemcę
miesięcznie, z góry, do 10-go dnia każdego miesiąca kalendarzowego, na rachunek
bankowy wskazany w Umowie lub wskazany w pisemnym zawiadomieniu od Wynajmującego
do Najemcy (w tym, dla uniknięcia wątpliwości, w przypadku pierwszego miesiąca
lub części miesiąca, za który płatność Opłat Eksploatacyjnych jest należna).
Wynajmujący wystawi Najemcy fakturę VAT pierwszego dnia każdego miesiąca
kalendarzowego oraz dostarczy ją Najemcy nie później niż trzeciego dnia każdego
miesiąca kalendarzowego.     7.2   The Lessee shall pay an advance payment each
month on account of the Service Charges, i.e. an amount estimated for the first
calendar year, or portion thereof, of the Lease Period at PLN 14 (fourteen) per
square meter of the Premises monthly, where the Add- on factor is calculated.
The amount of the advanced payment settled for the Lease Period will be subject
to indexation by the factor on prices of consumption goods and services
announced by GUS for the previous calendar year. First indexation will take
place on 1st April 2015 and subsequent indexation will take place each 1st of
April on the following years of the Lease Period. The Lessee shall pay Service
Charges upfront by the 10th of each calendar month to the bank account indicated
in the Agreement or indicated in a written notification from the Lessor to the
Lessee (in order to avoid doubt, in the case of the first month or part of month
for which payment of Additional Fees is due). The Lessor shall issue the Lessee
a VAT invoice on the first day of each calendar month and deliver it to the
Lessee no later than by the third day of each calendar month. 7.3   Opłaty
Eksploatacyjne podlegają Rozliczeniu raz w roku do dnia 31 marca, odpowiednio za
poprzedni rok kalendarzowy Okresu Najmu albo za proporcjonalną część
poprzedniego roku kalendarzowego Okresu Najmu jeżeli Data Rozpoczęcia będzie
przypadać na inny dzień niż pierwszy dzień roku kalendarzowego. W przypadku gdy
Data Wygaśnięcia przypadnie w terminie innym niż ostatni dzień roku
kalendarzowego Rozliczenie nastąpi w terminie do trzech miesięcy od Daty
Wygaśnięcia     7.3   The Service Charge is subject to Settlement once per
calendar year of the Lease Period by 31st March, for the previous calendar year
or for appropriate part of the previous calendar year of the Lease Period in
case the Commencement Date is other then the 1st day of the calendar year. If
the Expiration Date falls on a date other than the last day of the calendar
year, the Settlement will be made by the three months time limit from the
Expiration Date for the proportional part of the calendar year of the Lease

 

Hogan Lovells

- 29 -



--------------------------------------------------------------------------------

  za proporcjonalną część roku kalendarzowego Okresu Najmu lub w innym
uzgodnionym między stronami terminie. W ramach Rozliczenia jakakolwiek różnica
pomiędzy zaliczkami na Opłaty Eksploatacyjne a rzeczywistymi Opłatami
Eksploatacyjnymi (a) w przypadku zapłaty zaliczki w niższej wysokości – różnica
obciąży Najemcę i będzie płatna przez Najemcę w terminie 30 (trzydziestu) dni od
wystawienia faktury VAT przez Wynajmującego, z zastrzeżeniem, że termin
płatności nie przypadnie przed upływem czasu, w którym Najemca miał prawo do
skontrolowania Opłat Eksploatacyjnych zgodnie z zapisem pkt. 7.4 niżej, (b) w
przypadku zapłaty zaliczek w kwocie przewyższającej rzeczywiste Opłaty
Eksploatacyjne–różnica zostanie zarachowana przez Wynajmującego na poczet
należnych płatności z tytułu Opłat Eksploatacyjnych za kolejne okresy płatności.
Pierwsze Rozliczenie nastąpi w terminie trzech (3) miesięcy od początku roku
kalendarzowego następującego po Dacie Rozpoczęcia.      

Period or by the other time limit which the Parties shall agree. Any difference
in the Settlement between the advance payments towards Service Charges and the
actual Service Charges will (a) in the event the advance payments are in lower
value- the difference will be recharged to the Lessee and payable within 30
(thirty) days of issuance of the Lessor’s VAT invoice therefore, provided that
the term for payment shall take place after the lapse of time during which the
Lessee could inspect the Service Charges, according to point 7.4 below; (b) in
the event of an overpayment the difference will be set off by the Lessee against
any future due payments on account of the Service Charges. . The first annual
Settlement shall be made within three (3) months of the beginning of the
calendar year following the Commencement Date.

 

7.4   Najemca i jego doradcy mają prawo do skontrolowania Opłat Eksploatacyjnych
w terminie czternastu (14) dni od dokonania Rozliczenia, w uzgodnionym z
Wynajmującym miejscu i czasie, przy czym czas przyznany Najemcy do kontroli ww.
Opłat nie będzie krótszy niż 3 dni.     7.4   The Lessee and its advisers have
the right to inspect the Service Charges accounts within 14 days of issue of the
Settlement at an agreed place and time between the Lessor and the Lessee, the
Lessee will have the right to control the above Charges for the period not
shorter than 3 days.   Wynajmujący zapewni Najemcy pełne wyjaśnienie kosztów i
wydatków zaliczonych do Opłat Eksploatacyjnych.       The Lessor shall provide
the Lessee with full and comprehensive explanations as to any costs or expenses
which have been transformed to the Service Charges.   Postanowienia o zakresie
Opłat Eksploatacyjnych nie uchybiają innym postanowieniom Umowy, a w
szczególności artykułowi 9.4 Umowy.       The provisions of the Agreement
related to the scope of the Service Charges shall not influence the other
provisions of the Agreement, referring to the article 9.4.

 

Hogan Lovells

- 30 -



--------------------------------------------------------------------------------

8.   ARTYKUŁ 8 OBOWIĄZKI NAJEMCY     8.   ARTICLE 8 OBLIGATIONS OF THE LESSEE
8.1   Umowne Korzystanie     8.1   Contractual Use   (a)  

Najemca wykorzystywał będzie Przedmiot Najmu jedynie w celu Umownego
Korzystania, z zachowaniem postanowień Umowy w tym zakresie.

 

Jakakolwiek zmiana w sposobie Umownego Korzystania z Przedmiotu Najmu, wymaga
uprzedniego pisemnego pozwolenia ze strony Wynajmującego, które nie będzie
bezzasadnie wstrzymywane. W przypadku, gdy Najemca zmieni sposób Umownego
Korzystania bez uzyskania wcześniejszej pisemnej zgody Wynajmującego lub w
przypadku odmowy udzielenia takiej zgody przez Wynajmującego, Najemca
zobowiązuje się przywrócić Umowne Korzystanie. W odmiennym przypadku,
Wynajmujący ma prawo do wypowiedzenia Umowy na zasadach określonych w art. 15.1

 

Jednocześnie Najemca jest zobowiązany do poinformowania Wynajmującego o
zasadniczej zmianie profilu prowadzonej przez Najemcę działalności gospodarczej.

      (a)   the Lessee shall use the Subject of Lease solely in accordance with
the Contractual Use. Any change in the Contractual Use of the Subject of Lease
requires prior written consent of the Lessor, which shall not be unreasonably
withheld. In case the Lessee changes the Contractual Use without the above
mentioned written consent of the Lessor or in case the Lessor refused to issue
such consent, the Lessee undertakes to carry on the Contractual Use as were
provided so far. Otherwise, the Lessor is authorised to terminate this Agreement
upon Art. 15.1. The Lessee is obliged to inform the Lessor about the change in
the Lessees core business activity.   (b)   Najemca będzie miał stały dostęp do
Lokalu i Miejsc Parkingowych przez całą dobę, siedem dni w tygodniu, przez cały
Okres Najmu. W Dniu Przekazania Wynajmujący dostarczy Najemcy 200 kart dostępu
do Lokalu oraz klucze do Lokalu, nie obciążając Najemcy żadnymi kosztami z tego
tytułu.       (b)   The Lessee shall have permanent access to the Premises and
the Car Parking Spaces 24 hours, seven days a week, during the whole Lease
Period. On Delivery Date the Lessor shall provide the Lessee with 200 access
cards to the Subject of the Lease/Premises and the keys to the Premises and the
Lessee shall not bear any costs in this respect.

 

Hogan Lovells

- 31 -



--------------------------------------------------------------------------------

8.2   Płatność Czynszu i Opłat Eksploatacyjnych     8.2   To Pay Rent and
Service Charges   Poczynając od Daty Rozpoczęcia, Najemca płacił będzie Czynsz,
Opłaty Eksploatacyjne oraz Opłaty Dodatkowe w terminach i w sposób określony
odpowiednio w art. 6 i 7 Umowy.       Starting from the Commencement Date, the
Lessee shall pay the Rent, the Service Charges and the Additional Fees on the
dates and in the manner specified in Article 6 and Article 7 of the Agreement
respectively. 8.3   Zakaz powodowania uciążliwości     8.3   No nuisance  
Najemca nie będzie powodował ani tolerował powodowania szkód w Przedmiocie Najmu
ani nadmiernych uciążliwości i jakichkolwiek innych działań mogących
przeszkadzać i zakłócać spokojne posiadanie innego najemcy w Budynku lub
mogących zakłócać spokojne korzystanie jakiejkolwiek osoby znajdującej się w
granicach Budynku.       Not to commit or suffer to be committed any waste upon
the Subject of Lease or any excessive nuisance or other act or thing which may
disturb the quiet enjoyment of any other lessee in the Building or which may
disturb the quiet enjoyment of any person within the boundaries of the Building.
8.4   Zgodność z wymogami     8.4   Compliance with all requirements   Najemca
przyjmuje do wiadomości i to akceptuje, że Przedmiot Najmu jest obecnie
przeznaczony na cele zgodne z Umownym Korzystaniem oraz bierze na siebie ryzyko
braku możliwości zmiany Umownego Korzystania, a także na swój własny koszt, jest
obowiązany pozostawać w zgodności z odpowiednimi przepisami oraz zgodnymi z
prawem wymaganiami odpowiednich władz, jak również wykonać wszelkie prace i
dokonać wszelkich czynności (lub powstrzymać się od ich dokonania), jakich
wymaga obowiązujące prawo, regulacje lub inny zgodny z prawem wymóg postawiony
przez administrację rządową, sąd lub władze samorządu lokalnego w związku z
działalnością gospodarczą prowadzoną przez Najemcę.       The Lessee
acknowledges and consents that the Subject of Lease is at present designated for
purposes stipulated in the Contractual Use, and it incurs a risk of not having
changed the Contractual Use as well as shall comply at its own expense with all
relevant laws, and all lawful requirements of all competent authorities, as well
as to execute all works and to do (or refrain from doing) all such acts as may
be required by or under any current law, regulation or other requirement
lawfully imposed by a state government, court, local authority in relation to
the scope of the business activity carrying by the Lessee.   Najemca nie wykona
Zmian oraz nie przystąpi do użytkowania Przedmiotu Najmu po wykonaniu Zmian bez
uprzedniego pisemnego zatwierdzenia Wynajmującego oraz uzyskania wszelkich
niezbędnych zgód, zezwoleń, decyzji administracyjnych, itp., które zostaną
uzyskane na ryzyko i koszt Najemcy. Najemca nie dokona       The Lessee will not
carry out any Alterations, and will not commence occupying the Subject of Lease
after the Alternations are completed, without a prior Lessor’s written approval,
and without obtaining necessary consents, permissions, administrative decisions,
etc. which shall be obtained at the Lessee’s risk and cost. The Lessee

 

Hogan Lovells

- 32 -



--------------------------------------------------------------------------------

  jakichkolwiek czynności, które mogłyby spowodować powstanie po stronie
Wynajmującego zobowiązania do zapłaty jakichkolwiek kar, odszkodowań, kosztów
lub innych wydatków. W przypadku powstania zobowiązania Wynajmującego do zapłaty
jakichkolwiek kar, odszkodowań, kosztów lub innych wydatków, spowodowanego przez
Najemcę lub Klientów Najemcy, Najemca zwróci Wynajmującemu na pierwsze źądanie
udokumentowane koszty oraz naprawi szkody poniesione przez Wynajmującego wskutek
takiej straty.       does not fail do anything, which may cause the Lessor to
become liable for any penalties, damages, or other costs or expenses. Should the
Lessor become liable for any penalties, damages, other costs or expenses caused
by the Lessee or by the Lessee’s Customers, the Lessee shall reimburse the
Lessor on first demand all documented costs or damages incurred by the Lessor as
a result of such loss. 8.5   Sprzątanie i naprawy     8.5   Cleaning and repair
  Najemca zobowiązuje się do utrzymania Przedmiotu Najmu i niezwłocznego
dokonywania drobnych napraw, co oznacza naprawy Przedmiotu Najmu, nie mające
charakteru napraw konstrukcji Budynku, do których wykonania zobowiązany jest
Wynajmujący, w szczególności w zakresie określonym w art. 681 polskiego kodeksu
cywilnego na swój wyłączny koszt oraz elementów jego wykończeń, wyposażenia,
sprzętów należących do Wynajmującego (z wyłączeniem Systemów Budynku
znajdujących się w Przedmiocie Najmu) tak, aby pozostawały w dobrym stanie i
pełnej sprawności technicznej. Co najmniej raz na kwartał, chyba że estetyka
Budynku będzie wymagać częstszego mycia, Najemca na swój wyłączny koszt będzie
czyścił wszystkie wewnętrzne powierzchnie okien, ościeżnic, i inne szklane
powierzchnie w Lokalu. Ponadto, w każdym czasie, Najemca będzie utrzymywał
Przedmiot Najmu w należytym porządku i czystości i nigdy nie będzie składował w
Przedmiocie Najmu odpadów. Jakiekolwiek odpady będą niezwłocznie usuwane z
Przedmiotu Najmu i pozostawiane w miejscach wyznaczonych przez Wynajmującego dla
celów usuwania odpadów. W przypadku braku wykonania       The Lessee undertakes
to maintain and immediately accomplish the minor repairs of the Subject of
Lease, which means other repairs then structural ones in relation to the
Building for which the Lessor is liable, in particular within the scope of the
art. 681 of the Polish civil Code, and all its fixtures, fittings, furniture and
equipment belonging to the Lessor (excluding any Building Systems within the
Subject of Lease) in good condition and full working order at the sole cost of
the Lessee. At least once per quarter, unless such cleaning shall be done
earlier due to the esthetical aspects, the Lessee shall at his own expense clean
all internal surfaces of windows, window frames and other glass surfaces at the
Premises. Also, the Lessee shall at all times maintain the Subject of Lease in
proper order and cleanliness and never store waste at the Subject of Lease. Any
waste shall be immediately removed from the Subject of Lease and left at areas
designated by the Lessor for purposes of waste removal. In the event of failure
to carry out any of the above obligations on the part of the Lessee, the Lessor
shall call on the Lessee to fulfil such obligation by setting him an additional
deadline no shorter than 7 (seven) days and, in the event of ineffective passage
of such deadline,

 

Hogan Lovells

- 33 -



--------------------------------------------------------------------------------

 

któregokolwiek z powyższych obowiązków przez Najemcę, Wynajmujący wezwie Najemcę
do wykonania tego obowiązku wyznaczając mu dodatkowy termin, nie dłuższy jednak
niż 7 (siedem) dni, a w przypadku bezskutecznego upływu tego terminu,
Wynajmujący będzie uprawniony do wykonania tych prac na koszt i ryzyko Najemcy.

 

Najemca niezwłocznie powiadomi Wynajmującego o konieczności dokonania wymiany
szklanych powierzchni w Przedmiocie Najmu, o których mowa powyżej, jeśli zostaną
one uszkodzone lub konieczności dokonania napraw konstrukcji Budynku lub
Systemów Budynku, a w przypadku zwłoki w zawiadomieniu Wynajmującego o
konieczności wykonania takich prac, Najemca poniesie wszelką odpowiedzialność
wynikającą z takiej zwłoki.

     

be entitled to carry out such work at the expense and risk of the Lessee.

 

The Lessee shall immediately inform the Lessor of the need to replace glass
surfaces in the Subject of Lease as referred above if they are damaged or if the
need arises to carry out other repairs the structure of the Building or the
Building System. In the event of qualified delay in notifying the Lessor of the
need for such work, the Lessee shall bear all liability arising of such
qualified delay.

8.6   Zakaz dokonywania Zmian     8.6   Prohibition to effect Alterations   (a)
  Najemca, w żadnym czasie, za wyjątkiem przypadków przewidzianych w poniższych
punktach niniejszego artykułu, nie będzie dokonywał (lub zezwalał komukolwiek na
dokonanie) jakichkolwiek Zmian w Przedmiocie Najmu, albo też w inny sposób
zmieniał istniejącego zewnętrznego wyglądu Przedmiotu Najmu lub Systemów
Budynku, bez uzyskania uprzedniej pisemnej zgody Wynajmującego, której ten
ostatni bezzasadnie nie wstrzyma. W przypadku jakiegokolwiek naruszenia
powyższego postanowienia, Najemca, po otrzymaniu pisemnego wezwania ze strony
Wynajmującego do przywrócenia stanu pierwotnego, przywróci Przedmiot Najmu do
stanu sprzed dokonania przedmiotowego naruszenia i       (a)   The Lessee shall
not at any time, except as provided in the below subsections of this Article,
erect or make (or allow anyone else to do so) any Alterations to the Subject of
Lease, or otherwise change the existing external appearance of the Subject of
Lease or the Building Systems without the prior written consent of the Lessor
which shall not be unreasonably withheld. In the event of any breach of the
above provision, the Lessee shall immediately upon the receipt of a written
notice from the Lessor requiring it to do so, reinstate the Subject of Lease to
their condition before the said breach and pay the costs of repair or
replacement of any elements of the Building, including any Building Systems,
which has been damaged as a result of Lessee’s introduction of any

 

Hogan Lovells

- 34 -



--------------------------------------------------------------------------------

    poniesie uzasadnione i udokumentowane koszty naprawy lub wymiany
jakichkolwiek elementów Budynku, w tym Systemów Budynku, które uległy
uszkodzeniu w wyniku wprowadzenia przez Najemcę jakiejkolwiek Zmiany. Najemca
poniesie ponadto wszelkie uzasadnione i udokumentowane koszty związane z
przywróceniem stanu Przedmiotu Najmu sprzed naruszenia, włączając zapłatę
wszelkich kar administracyjnych wymierzonych z tytułu dokonania takich Zmian. .
        Alteration. The Lessee shall also bear all costs connected with the
reinstatement of the Subject of Lease to its condition before the said breach,
including the payment of any administrative penalties for performance of such
Alterations.   (b)   Przed dokonaniem jakichkolwiek Zmian, Najemca, na swój
wyłączny koszt, przedłoży Wynajmującemu w celu pisemnego zatwierdzenia także
drogą elektroniczną, szczegółowe plany, specyfikacje oraz polisę ubezpieczeniową
obejmującą ochronę ubezpieczeniową na prowadzone prace, chyba że ryzyka te
zostały włączone i objęte polisą OC Najemcy oraz mienie w Lokalu i
Nieruchomości. Wynajmujący nie odmówi bezzasadnie zatwierdzenia powyższych
dokumentów. W przypadku, gdy takie Zmiany wymagają zgłoszenia lub uzyskania
zgody jakiegokolwiek organu administracyjnego, przedmiotowe plany i specyfikacje
przygotuje i poświadczy uprawniony architekt lub inżynier budowlany i będą one
zgodne z wszelkimi wymogami prawa w stopniu koniecznym dla dokonania zgłoszenia
lub uzyskania zgody. W przypadku, gdy Zmian dokonuje Najemca, powinny       (b)
  Prior to making any Alterations, the Lessee shall at its own cost submit to
the Lessor, also via electronic post, for the Lessor’s written approval,
detailed plans, specifications and insurance policy that covers the planned
works and assets in the Service Premises and in the Building, unless the
aforementioned risks have been included and covered by the insurance policy of
the Lessee against its civil liability (OC). The Lessor’s approval of the above
mentioned documents shall not be unreasonably refused. If such Alterations
require a filing with or the consent of any governmental authority, then such
plans and specifications shall be prepared and certified by an authorized
architect or civil engineer and comply with all legal requirements to the extent
necessary for such governmental filing or consent. If the Alterations are
performed by the Lessee, they shall be done in a good and workmanlike manner
using new materials of the quality that complies with the Building

 

Hogan Lovells

- 35 -



--------------------------------------------------------------------------------

    one zostać wykonane we właściwy sposób, starannie, zgodnie z zasadami
sztuki, z wykorzystaniem nowych materiałów jakości odpowiadającej standardowi
Budynku, zgodnie ze wszystkimi wymogami prawa, standardami oraz zgodnie z
planami i specyfikacjami oraz przy pomocy wykonawców uprzednio zatwierdzonych i
nadzorowanych przez Wynajmującego, przy czym wykonawcy będą podlegali
ubezpieczeniu od odpowiedzialności cywilnej zgodnie z obowiązującymi w tym
zakresie przepisami, a także Najemca będzie odpowiedzialny za ich zachowanie
tak, jak za własne naruszenie, w porozumieniu i koordynacji z personelem
technicznym Wynajmującego. Najemca uzyska na własne ryzyko i koszt wszelkie
zatwierdzenia, zgody i pozwolenia od jakiegokolwiek właściwego organu
administracji publicznej przed, podczas i po ukończeniu takich Zmian, a przed
przystąpieniem do użytkowania Przedmiotu Najmu po dokonaniu Zmian. Jeśli udział
Wynajmującego w uzyskiwaniu zatwierdzeń lub zgód będzie konieczny, Wynajmujący
będzie współdziałał z Najemcą.         standards, in compliance with all legal
requirements, standards and in accordance with the plans and specifications, and
contractors previously approved and supervised by the Lessor, whereby
contractors will fall under the civil liability insurance required upon the
relevant law provisions and the Lessee shall be liable for their actions as if
they were his own violation, in coordination with the technical staff of the
Lessor. The Lessee shall at its risk and expense obtain all approvals, consents
and permits from every relevant administrative body prior to, during and upon
completion of such Alterations, and before the commencement of occupying the
Subject of Lease after the Alterations have been carried out. If such
participation will be necessary, the Lessor will assist the Lessee in obtaining
these approvals or permits, provided that it has before approved all prior
stages.   (c)   Wynajmujący nie wstrzyma i nie opóźni bezzasadnie zatwierdzenia
wykonawców proponowanych przez Najemcę do przeprowadzenia Zmian Najemcy, pod
warunkiem, że w przypadku branży instalacyjnej, elektrycznej, sanitarnej, i
przeciwpożarowej, Najemca dokona wyboru wykonawców oraz podwykonawców spośród
podmiotów zamieszczonych w       (c)   In the case of mechanical, electrical,
plumbing and fire safety trades, the Lessor shall recommend the Lessee its
contractors and sub-contractors from the Lessor’s list of approved contractors
which shall be issued by the Lessor from time to time. Upon the prior Lessor’s
approval, which shall not be unreasonably withheld, the

 

Hogan Lovells

- 36 -



--------------------------------------------------------------------------------

    wykazie zatwierdzonych wykonawców Wynajmującego, który to wykaz Wynajmujący
będzie okresowo wydawał. Za zgodą Wynajmującego Najemca ma prawo wybrać innych
niż wskazanych przez Wynajmującego podwykonawców z branży instalacyjnej,
elektrycznej, sanitarnej i przeciwpożarowej. W przypadku, gdy Najemca nie
wybierze swych wykonawców i podwykonawców z wykazu wspomnianego wyżej, poniesie
on pełną odpowiedzialność odszkodowawczą za szkody przez nich spowodowane i
zwróci Wynajmującemu wszelkie uzasadnione i udokumentowane koszty poniesione
przez Wynajmującego z tego tytułu. Celem zaspokojenia roszczeń Wynajmującego,
Wynajmujący będzie uprawniony do skorzystania Gwarancji Bankowej.         Lessee
may choose other contractors of the mechanical, electrical, plumbing and fire
safety trades. If the Lessee does not select its contractors and sub –
contractors from the list mentioned above, it shall assume all liability for
damages caused by them and it shall reimburse the Lessor all costs borne by it.
In order to discharge claims of the Lessor, the Lessor may use the Bank
Guarantee.   (d)   Bez uszczerbku dla postanowień niniejszego artykułu, Najemca
ma prawo do wykonania drobnych, nienaruszających konstrukcji oraz instalacji
Budynku zmian w Lokalu po uprzednim powiadomieniu Wynajmującego, lecz bez
konieczności uzyskiwania jego zgody, pod warunkiem, że rozsądnie oszacowana
wartość każdej z takich Nieistotnych Zmian nie przekracza 5 000 zł (pięć tysięcy
złotych) w każdym pojedynczym przypadku, nie będą wymagać przygotowania projektu
budowlanego lub branżowego. Zmiany takie zostaną wykonane zgodnie z
obowiązującymi przepisami i pozostałymi przepisami Umowy.       (d)   Without
prejudice to the foregoing provisions of this Article, the Lessee shall be
permitted to make minor, non-structural (not affecting the construction and
installations of the Building) alterations to the Premises upon prior notice to
the Lessor, but without the necessity of procuring the Lessor’s consent thereto,
provided that the reasonably estimated value of each such Minor Alteration does
not exceed (5 000 (five thousand zlotys) in any one instance and shall not
require any building or discipline design. The Alterations shall be executed in
accordance with the binding regulations and the other regulations of this
Agreement.

 

Hogan Lovells

- 37 -



--------------------------------------------------------------------------------

  (e)   Wszystkie Zmiany w Lokalu dokonane przez Najemcę lub w jego imieniu
podczas Okresu Najmu, stają się, w skutek zakończenia obowiązywania Umowy z
jakiejkolwiek przyczyny, własnością Wynajmującego z wyjątkiem sytuacji, gdy
Najemca zdecyduje usunąć i zabrać z Lokalu Zmianę, o czym poinformuje
Wynajmującego na piśmie. Artykuł 10.1 stosuje się.       (e)    All Alterations
in and to the Premises which are made by or on behalf of the Lessee, during the
Lease Period shall become upon any termination of the Agreement, the property of
the Lessor except if the Alterations is decided to be removed and taken from the
Premises .by the Lessee, that shall be notified the Lessor in writing. Article
10.1 shall be applied.   (f)   Wynajmujący i Najemca niniejszym uzgadniają i
potwierdzają, że wartość jakichkolwiek Zmian dokonanych przez Najemcę (lub w
jego imieniu) zgodnie z postanowieniami Umowy które, dla celów Umowy uważane
będą za usprawnienia techniczne) będzie podlegać amortyzacji u Najemcy zaś
Wynajmujący niniejszym zapewnia, że nie podniesie wartości początkowej swego
majątku rzeczowego o kwotę kosztów związanych z pracami Najemcy wykonanymi przy
Zmianach (usprawnieniach technicznych).       (f)    The Lessor and the Lessee
hereby agree and acknowledge that the value of any Alterations made by the
Lessee (or on its behalf) hereunder (which, for the purposes of the Agreement,
shall be recognized as technical improvements) shall, be depreciated by the
Lessee and the Lessor hereby warrants that it shall not increase the input price
of the Lessor’s own tangible assets by the amount of the costs related of the
Lessee’s works on Alterations (technical improvements).   (g)   Jakiekolwiek
Zmiany i prace niezbędne lub dozwolone na podstawie Umowy powinny być wykonywane
w taki sposób, aby nie powodować nadmiernych drgań, hałasu lub nieprzyjemnych
woni, które mogą być nadmiernie uciążliwe dla innych najemców użytkujących
przyległe lub sąsiednie lokale, lub też jakiejkolwiek osoby przebywającej w
Budynku lub gościa Budynku, przy czym prace te, w przypadku ich uciążliwości,
należy prowadzić poza godzinami pracy. Godziny pracy określone są w Regulaminie
Budynku załączonym do Umowy.       (g)    Any Alterations and works required or
permitted hereunder shall be performed in such a manner so as not to create any
unreasonable noise, vibration, or odour that disturbs any of the other Lessees
occupying adjacent or neighbouring premises or any other occupant or guest of
the Building, and in case they are excessive disturbing or disrupting occupancy
of the Building of other lessees, shall be carried out during non-business hours
that are provided in the Building Regulations attached to this Agreement.

 

Hogan Lovells

- 38 -



--------------------------------------------------------------------------------

  8.7   Przestrzeganie przepisów porzadkowych       8.7    Observance of
regulations     Najemca nieodwolalnie zobowiązuje się do przestrzegania
wszelkich przepisów porządkowych Budynku (Zalącznik nr 10 do Umowy), jak również
innych przepisów porządkowych wydawanych w zależności od okoliczności przez
Wynajmującego, oraz do zapewnienia przestrzegania przepisów porządkowych Budynku
przez wszystkich pracowników, przedstawicieli oraz Klientów Najemcy pod
warunkiem, że takie przepisy porządkowe sporządzono lub przygotowano w celu
sprzyjania wlaściwemu zarządzaniu, utrzymaniu i zapewnieniu czystości Budynku i
nie są sprzeczne z Umową.          The Lessee irrevocably undertakes to observe
all regulations for the Building (Appendix 10 to the Agreement), as well as
other regulations issued by the Lessor, from time to time, and to ensure that
the regulations for the Building are observed by all employees, agents and
Customers of the Lessee, provided that such regulations are made or designed to
promote the proper management, maintenance or cleanliness of the Building that
are not in contrary to this Agreement.   8.8   Wlasciwe wykorzystywanie Lokalu  
    8.8    Proper use of Premises     Najemca zobowiazuje się nie wnosić oraz
nie zezwalać osobom, za które zgodnie z Umową ponosi odpowiedzialność (w tym
Klientów) na wnoszenie do Budynku, jak również nie zezwalac na pozostawanie
wniesionych do Budynku jakichkolwiek materialów niebezpiecznych, których
posiadania zabrania prawo polskie lub przepisy samorządu lokalnego. Najemca
naprawi Wynajmującemu szkodę wyniklą z bezpośrednich i pośrednich konsekwencji
prawnych i finansowych jakiegokolwiek naruszenia tego postanowienia. W
szczególności, jeśli Najemca naruszy przedmiotowe zobowiązanie, zwróci on
Wynajmującemu wszelkie uzasadnione i udokumentowane koszty związane z takim
naruszeniem. Zobowiązania zawarte w niniejszym akapicie obowiązują także po
zakończeniu Umowy, podczas okresu, gdy Najemca zajmuje Przedmiot Najmu.         
The Lessee undertakes not to bring or allow to be brought by persons the Lessee
is responsible for, pursuant to the Agreement (including the Clients) into the
Building (or to allow them to remain if they are found there) any hazardous
materials, the possession and keeping of which is forbidden by Polish law or
local government regulations. The Lessee will indemnify the Lessor against all
direct and indirect legal and financial consequences of any breach of this
provision. In particular, if the Lessee breaches its obligation, it will
reimburse to the Lessor all reasonable and documented costs connected with such
breach. The obligations contained in this paragraph shall survive the
termination of this Agreement during a period when the Lessee occupies the
Subject of Lease.   8.9   Ubezpieczenie       8.9    Insurance   8.9.1   Ogólny
obowiazek       8.9.1    General duty     Najemca zobowiązuje się posiadać
ubezpieczoną swoją          The Lessee undertakes to be insured during the Lease
Period and to keep in

 

Hogan Lovells

- 39 -



--------------------------------------------------------------------------------

   

odpowiedzialność cywilną (deliktową i kontraktową) w Okresie Najmu oraz
utrzymywać w mocy to ubezpieczenie na wlasny koszt (terminowo oplacając wszelkie
skladki) w zakresie szkód na osobie lub mieniu wyrządzonych osobom trzecim,
włączając Wynajmującego, w postaci śmierci, uszkodzeń ciala lub rozstroju
zdrowia oraz szkód materialnych, zniszczenia, utraty rzeczy, w ramach normalnego
związku przyczynowo-skutkowego.

         force at its own expense (promptly paying all necessary premiums) civil
liability (contractual and delicts) insurance for personal and material damage
caused to third parties, including the Lessor, in the form of death, personal
injuries or health disorder and damage, destruction, loss of things with their
normal consequences.     Limit odpowiedzialności ubezpieczeniowej zakładu
ubezpieczeń na jedno i wszystkie zdarzenia będzie wynosił nie mniej niż
równowartość w złotych kwoty 1.000.000 EUR. Takie ubezpieczenie należy uzyskać w
powszechnie uznanym towarzystwie ubezpieczeniowym o dobrej reputacji,
zaakceptowanym przez Wynajmującego. Szczegółowo zakres ochrony ubezpieczeniowej
Najemcy określony jest w treści Załącznika 7A. Polisa ubezpieczeniowa Najemcy
zostanie załączona jako Załącznik 7 do Umowy.          The liability limit of
the insurer for tortuous and contractual liability, for one and all occurrences
shall amount to not less than the equivalent in PLN of EUR 1,000,000. Such
insurance shall be obtained from a reputable insurance company acceptable to the
Lessor. The scope of the Lessee’s insurance coverage is specified in Appendix
7A.The Lessee’s insurance policy shall be attached hereto as Appendix 7 to the
Agreement.     Najemca zobowiązuje się posiadać ubezpieczenie majątkowe od
wszelkiego ryzyka fizycznego uszkodzenia lub utraty mienia, nagłych i
nieprzewiedzianych zdarzeń nie może uwzględniać wylączenia takich zdarzen jak.
ogień, powódż, wybuch, kradzież (polisa all risks). Zawarte na kwote równą
pelnej wartości odtworzeniowej mienia Najemcy. Polisa będzie uwzględniać
zrzeczenie się roszczeń Najemcy wobec Wynajmującego z wyłączeniem szkody
powstalej w wyniku działania Wynajmującego lub osób, za które ponosi
odpowiedzialność.         

The Lessee undertakes to possess the property insurance covering all risks of
physical damage or loss of assets, prompt and unexpected occurrences that shall
not exclude such occurrences as: fire, flood, explosion, theft (all risks
policy). Concluded up to the amount equal of the full replacement value of
constituents of the fittings). The policy shall provide the waiver of claims
towards the Lessor, except from the damages caused by the Lessor or the persons
he is responsible for.

    Najemca przekaże Wynajmującemu wyżej wymienione polisy ubezpieczeniowe,
dowód uiszczenia składek ubezpieczeniowych co najmniej na 14 (czternaście) dni
przed Datą Przekazania. Jeśli Najemca nie przekaże Wynajmującemu wyżej         
The Lessee shall provide the Lessor with the mentioned insurance policy, proof
of premium payments and the Declaration at least 14 ( fourteen) days before the
Delivery Date . If the Lessee does not provide the Lessor with mentioned
documents within the specified time frame or the Lessor does not accept them due
to justified

 

Hogan Lovells

- 40 -



--------------------------------------------------------------------------------

  wymienionych dokumentów w zastrzeżonym do tego terminie lub Wynajmujący nie
zaakceptuje ich z uzasadnionych przyczyn, Wynajmujący będzie uprawniony do
wstrzymania się z przekazaniem Przedmiotu Najmu Najemcy do momentu przekazania
wyżej wymienionych dokumentów Wynajmującemu. Niemniej jednak, brak przekazania
wyżej wymienionych dokumentów w odpowiedniej treści i formie przez Najemcę, nie
będzie miał jakiegokolwiek wpływu na Datę Rozpoczęcia i nie wyłącza obowiązku
Najemcy do zapłaty Czynszu, Opłat Eksploatacyjnych oraz Dodatkowych Opłat
wynikających z Umowy.       reasons, the Lessor shall be entitled to withhold
the hand-over of the Subject of Lease to the Lessee until the mentioned
documents are submitted to the Lessor. However, a failure to provide the
mentioned documents by the Lessee shall not have any impact on the Delivery Date
and the Commencement Date, and shall not exempt the Lessee from the obligation
to pay the Rent, the Service Charges and the Additional fees due under the
Agreement. 8.9.2   Postanowienia szczególne     8.9.2   Specific provisions  

Najemca nie będzie wykonywał (i nie pozwoli na wykonywanie) lub przechowywał (i
nie pozwoli na przechowywanie) czegokolwiek na terenie Nieruchomości, co mogłoby
naruszyć warunki polis ubezpieczeniowych Wynajmującego, albo też uniemożliwić
uzyskanie takich polis przez Wynajmującego od towarzystw ubezpieczeniowych
akceptowanych przez Wynajmującego. W przypadku, gdy jakakolwiek czynność,
zaniedbanie lub zaniechanie Najemcy może wywołać wzrost składki lub wymagać
innej polisy ubezpieczeniowej obejmującej Nieruchomość, Najemca ma obowiązek
podjęcia wszelkich

czynności zapobiegających takiemu wzrostowi. Gdy Najemca takich czynności nie
podejmie, Najemca zwróci Wynajmującemu na jego żądanie wszelkie kwoty wynikające
z przedmiotowego wzrostu składki lub zmiany polisy.

 

Najemca zwróci Wynajmującemu wszelkie uzasadnione udokumentowane oraz poniesione
przez Wynajmującego koszty, w tym zasądzone koszty sądowe i koszty zastępstwa
procesowego, oraz zasądzone od Wynajmującego

     

The Lessee will not do (or allow to be done) or keep (or allow to be kept)
anything on the Real Estate, which would violate the terms of Lessor’s hazard or
liability insurances, or which might prevent the Lessor from obtaining such
insurances from companies acceptable to the Lessor. If any action, omission or
nonfeasance of the Lessee may cause the increase of the rate or other insurance
on the Real Estate then the Lessee shall be obliged to undertake all actions
required to prevent such increase. If these actions shall not be undertaken by
the Lessee then the Lessee will reimburse the amount of any such increase to the
Lessor upon the Lessor’s demand.

 

The Lessee shall return the Lessor all justified and incurred by the Lessor
costs, , including the adjudged costs of court proceedings, costs of
representation and the indemnity adjudged from the Lessor to the third party
that arise out or in connection with third party claims for the damages caused
by the actions and omissions undertaken in contrary to the provisions of this
Agreement and relevant binding laws, by the Lessee, its employees and agents,
provided that the Lessor notifies the Lessee immediately about

 

Hogan Lovells

- 41 -



--------------------------------------------------------------------------------

  odszkodowanie, związane z dochodzeniem przez osobę trzecią odszkodowania za
poniesioną przez tą osobę trzecią szkodę powstałą w wyniku niezgodnego z Umową
lub odpowiednimi przepisami prawa, działaniami lub zaniechaniami Najemcy, jego
pracowników i współpracowników, pod warunkiem, że Wynajmujący niezwłocznie
powiadomi Najemcę o zgłoszonych roszczeniach i zapozna się z okolicznościami
będącymi podstawą tych roszczeń, nie uzna roszczeń osoby trzeciej bez
uprzedniego uzgodnienia z Najemcą, a w przypadku wszczęcia sporu sądowego przez
osobę trzecią umożliwi Najemcy wstąpienie do procesu w charakterze
interwenienta, o ile przedmiotowe koszty nie znajdują pokrycia w środkach z
odszkodowania uzyskanych przez Wynajmującego z ubezpieczenia Najemcy.        
the claims raised by the third party and informs the Lessee about the
circumstances and the grounds for such claim. The Lessor undertakes not to
accept the claim without prior settlement made with the Lessee. In case of court
proceedings conducted due the third party claim, the Lessor shall enable the
Lessee to join the proceedings as the accessory intervenor unless the above
costs and expenses of the Lessor are covered by the indemnity proceeds received
by the Lessor from the Lessee’s insurance.. 8.10   Naprawy Budynku      8.10   
Repairs of the Building   Jakiekolwiek uszkodzenia Nieruchomości lub
jakiejkolwiek jej części, elementów jego wykończenia, wyposażenia, elementów
składowych, wywołane lub powstałe w wyniku jakiegokolwiek czynu, zaniechania,
zaniedbania lub nieprawidłowego postępowania Najemcy albo jego pracowników,
wykonawców, Klientów, odwiedzających, lub jakiegokolwiek uchybienia ze strony
Najemcy, co do prawidłowego wykonywania obowiązków w ramach Umowy, zostaną
usunięte przez Najemcę, na jego własny koszt chyba, że konieczne naprawy dotyczą
konstrukcji Budynku lub jakiegokolwiek z Systemów Budynku. W takim wypadku
napraw dokona Wynajmujący, zaś Najemca zwróci mu wszelkie udokumentowane koszty
związane z takimi naprawami w terminie dwudziestu (20) dni roboczych od
otrzymania faktury. W przypadku, gdy Najemca, w terminie dziesięciu (10) dni od
otrzymania powiadomienia od Wynajmującego, co do konieczności         Any and
all damage to the Real Estate or its part, or to its fixtures, appurtenances and
equipment caused by or resulting from any act, omission, neglect or improper
conduct of the Lessee or the Lessee’s employees, contractors, Customers or
visitors or from any failure of the Lessee to perform any of its obligations
under the Agreement, shall be repaired at the Lessee’s expense by the Lessee,
unless any such required repairs are concerning the structure of the Building or
affect any Building System, in which case such repairs shall be made by the
Lessor and the Lessee shall reimburse the Lessor for any and all documented
costs associated therewith upon the execution of these repairs and within twenty
(20) business days after receipt of invoice. If the Lessee fails after ten (10)
business days notice from the Lessor to proceed with due diligence to make and
complete repairs required to be made by the Lessee, the same may be made by the
Lessor at the risk and

 

Hogan Lovells

- 42 -



--------------------------------------------------------------------------------

  wykonania z należytą starannością napraw, za które odpowiedzialny jest
Najemca, takich napraw nie rozpocznie, naprawy te może wykonać Wynajmujący na
ryzyko i koszt Najemcy, przy czym Najemca zwróci mu wszelkie udokumentowane i
uzasadnione koszty związane z takimi naprawami po wykonaniu tychże i w terminie
dwudziestu (20) dni od otrzymania faktury.       expense of the Lessee, and the
documented and reasonable costs and expenses thereof incurred by the Lessor
shall be paid by the Lessee to the Lessor upon the execution of these repairs
and within twenty (20) days after the receipt of the invoice from the Lessor.
8.11   Dostęp Wynajmującego i prace     8.11   Lessor’s Access and works  

Po wcześniejszym ustaleniu terminu przez Strony (za wyjątkiem wypadków nagłych,
gdy powiadomienie nie jest wymagane, a dostęp jest możliwy w każdym czasie),
Wynajmujący oraz jego przedstawiciel będą mieć zapewniony dostęp do Przedmiotu
Najmu celem dokonania sprawdzenia zgodności z warunkami Umowy, dokonania
niezbędnych napraw, prac i czyszczenia, z zastrzeżeniem, że w takim przypadku
obecny będzie przedstawiciel Najemcy Najemca zobowiązuje się wskazać dogodny
termin Wynajmującemu, który powinien przypaść nie póżniej niż w terminie 7
(siedmiu) dni roboczych od otrzymania przez Najemcę powiadomienia.

 

Gdyby Wynajmujący zamierzał sprzedać Grunt, Lokal lub Budynek, Wynajmujący
będzie miał dostęp do Przedmiotu Najmu w czasie i w sposób określony wyżej,
celem zaprezentowania Przedmiotu Najmu potencjalnemu nabywcy Gruntu, Lokalu lub
Budynku.

 

Wszystkie powyższe kontrole nie mogą zakłócać normalnego użytkowania Lokalu
przez Najemcę.

 

Wynajmujący ma prawo do wykonywania prac (konserwacji, napraw, etc.) w Budynku
oraz, w razie potrzeby, w Lokalu, bez prawa Najemcy do zgłaszania jakichkolwiek
roszczeń z tytułu, wykonania takich prac naprawczych, konserwacyjnych i innych
przez Wynajmującego. Powyższe zrzeczenie się nie dotyczy

     

Upon prior Lessor’s notice the parties shall mutually set the date (except in
the case of an emergency when no such notice shall be required and where access
shall be permitted at any time) when the Lessor and its agents shall have
reasonable access to the Subject of Lease for the purposes of performance of
inspection for conformity with the terms of this Agreement, necessary repairs
and works and cleaning provided that in such case the Lessee’s representative
will be present. The Lessee undertakes to indicate the convenient date to the
Lessor, which shall take place not later than within 7 (seven) business days
from receipt the Lessor’s notice.

 

The Lessor shall have access to the Subject of Lease on terms and conditions as
specified above, for purposes of showing the Premises to a prospective purchaser
of the Land, Premises and/or Building should the Lessor intend to sell the
Subject of Lease or the Building.

 

All the above mentioned inspections shall not disturb the normal use of the
Premises by the Lessee.

 

The Lessor shall be entitled to execute works (maintenance, repairs, etc) in the
Building and, if needed, in the Premises, without the Lessee being entitled to
rise any claims regarding the above maintenance and repair and other works by
the Lessor. The above

 

Hogan Lovells

- 43 -



--------------------------------------------------------------------------------

 

roszczeń Najemcy dotyczących szkód powstałych w mieniu lub na osobach
znajdujących się w Przedmiocie Najmu wskutek ww. prac.

 

Wynajmujący zobowiązuje się dołożyć starań aby prace, o których mowa wyżej, były
wykonywane w Lokalu poza godzinami pracy Najemcy.

     

does not apply to the Lessee’s right to claim compensation for damages on person
and assets in the Premises caused by the aforementioned works.

 

The Lessor undertakes to endeavour the works, specified above to be carried in
the Premises beyond non - working hours of the Lessee.

8.12   Cesja, podnajem     8.12   Assignment, Subletting  

Bez uprzedniego uzyskania pisemnej zgody Wynajmującego, Najemca nie przeniesie,
nie sceduje, nie zmieni, nie obciąży lub w inny sposób nie rozporządzi
jakimkolwiek ze swych praw lub zobowiązań dotyczących Umowy lub Przedmiotu
Najmu, w szczególności nie podnajmie Przedmiotu Najmu, ani nie przekaże prawa
używania Przedmiotu Najmu odpłatnie lub bez wynagrodzenia.

 

Najemca ma prawo do podnajmu Przedmiotu Najmu lub jego części podmiotom z Grupy,
po wcześniejszym powiadomieniu na piśmie Wynajmującego a Wynajmujący wyraża
zgodę na taki podnajem.

     

The Lessee shall not transfer, assign, change, encumber or otherwise dispose of
any of its rights and/or obligations concerning the Agreement or the Subject of
Lease and in particular not sub-let the Subject of Lease or transfer the use of
the Subject of Lease for compensation or free of charge, without prior written
approval of the Lessor.

 

The Lessee is entitled to sublease the Premises to the entities from his Group
upon prior written notification to the Lessor, The Lessor hereby agrees for such
sublease.

8.13   Ochrona Środowiska     8.13   Environment Protection   Najemca przyjął do
wiadomości, że Budynek został zarejestrowany w BRE celem uzyskania Świadectwa
BREEAM for Europe 2009. Najemca niniejszym zobowiązuje się dołożyć wszelkich
starań, aby korzystać z Przedmiotu Najmu zgodnie z postanowieniami Umowy i
uwzględniając wymogi BRE określone w Załączniku nr 14.       The Lessee
acknowledges that the Building has been already registered with BRE in order to
receive the BREEAM Certificate for Europe Offices 2009. The Lessee hereby
endeavours to use the Subject of Lease as provided hereunder, in accordance to
the provisions of this Agreement and in compliance with the requirements of BRE
as set forth in the Attachment no. 14. 8.14   Inne zobowiązania     8.14   Other
Obligations   Poza innymi zobowiązaniami Najemcy opisanymi w Umowie, Najemca
zobowiązuje się do:       In addition to the other obligations of the Lessee set
forth in the Agreement, the Lessee undertakes the following obligations:   (a)  
Klucze i karty dostępu: nie zmieniać jakichkolwiek zamków do Nieruchomości lub
Przedmiotu Najmu bez       (a)    Keys and Access Cards: not to change any locks
of the Real Estate or the Subject of Lease without prior written approval of the
Lessor

 

Hogan Lovells

- 44 -



--------------------------------------------------------------------------------

    uprzedniego uzyskania pisemnej zgody Wynajmującego;           (b)   Anteny
satelitarne/anteny naziemne: nie instalować żadnych własnych urządzeń na lub
wokół Nieruchomości bez uprzedniego uzyskania pisemnej zgody Wynajmującego, taka
zgoda nie będzie bezzasadnie wstrzymywana;       (b)   Satellite Dish/Antennas:
not to install any own devices on or around the Real Estate or its part without
the prior written consent of the Lessor, such consent not being unreasonably
withheld;   (c)   Nieprzyiemne wonie i dżwięki: podejmować wszelkie niezbędne
kroki konieczne do zapobieżenia rozpościeraniu się nieprzyjemnych woni i
dżwięków poza fizyczne granice Przedmiotu Najmu wywołane przez Najemcę lub jego
Klientów;       (c)   Odours and Sound Control: to take all reasonable steps
necessary to prevent any odours and sounds from emanating beyond the physical
area of the Subject of Lease caused by the Lessee or its Clients;   (d)   Limity
obciążeń: nie mocować do ścian, sufitów lub jakiejkolwiek części Budynku
elementów wykończenia lub wyposażenia mogących spowodować przekroczenie
dopuszczalnego obciążenia danego elementu Budynku, nie umieszczać na żadnym
stropie Budynku obciążeń przekraczających dopuszczalne obciążenie metra
kwadratowego powierzchni, dozwolonego w dokumentacji projektowej Budynku;      
(d)   Load Limitations: not attach to the walls, ceilings or any part of the
Building fittings or equipment which may overload any given element of the
Building, not place a load upon any floor of the Building exceeding the load per
square meter permitted under the design documentation of the Building;   (e)  
Ochrona i bezpieczeństwo pożarowe: dołożyć wszelkich starań, aby zapewnić
ochronę i bezpieczeństwo pożarowe dla Lokalu i innych jego użytkowników oraz
stosować się do jakichkolwiek przepisów ochrony i przepisów przeciwpożarowych
wydanych przez Wynajmującego z zastrzeżeniem, że obowiązek zapewnienia ochrony
przeciwpożarowej i bezpieczeństwa pożarowego Budynku spoczywa na Wynajmującym.  
    (e)   Security and Fire Safety: to use its best efforts to preserve the
security and fire safety of the Premises and other occupants of the Building,
and comply with any security and fire safety regulations issued by the Lessor,
however the obligation to preserve the security and fire safety for the Building
lies on the Lessor.

 

Hogan Lovells

- 45 -



--------------------------------------------------------------------------------

8.15   Osoby posiadające klucze     8.15   Key Holders   Najemca zapewni, aby w
każdym czasie Wynajmujący (lub jego zarządzający przedstawiciele) posiadał
pisemny wykaz adresów i numerów telefonów co najmniej dwóch osób posiadających
klucze do Przedmiotu Najmu.       The Lessee shall ensure that at all times both
the Lessor (or its managing agents) have written notice of the names addresses
and telephone numbers of at least two key holders of the Subject of Lease. 8.16
  Montaż tablic reklamowych i znaków     8.16   Installation of Advertisements
Signage and Signs   Wynajmujący umieści oznakowanie Najemcy w recepcji Budynku
na parterze, na tablicy na zewnątrz Budynku oraz przy Lokalu zgodnie z jednolitą
koncepcją graficzna przyjętą dla Budynku.       The Lessor shall place the
Lessee’s sign at the Building’s reception, on the outdoor panel and at the
entrance to the Premises, in accordance with the uniform graphical concept for
the Building   Koszt produkcji oraz instalacji tych oznakowań ponosi
Wynajmujący.       Costs of manufacturing and installing any signs of Lessee
should be incurred by the Lessor. 9.   ARTYKUŁ 9 ZOBOWIĄZANIA WYNAJMUJĄCEGO    
9.   ARTICLE 9 OBLIGATIONS OF THE LESSOR 9.1   Zapewnienie spokojnego posiadania
    9.1   Quiet enjoyment   Wynajmujący zobowiązuje się nie dokonywać
bezprawnego naruszenia posiadania Lokalu przez Najemcę i zapewnienia spokojnego
posiadania.       The Lessor undertakes not to unlawfully interrupt the Lessee’s
occupation of the Premises and will provide the quiet enjoyment. 9.2  
Świadczenie usług     9.2   Provision of services   Wynajmujący obsługuje i
utrzymuje Budynek oraz świadczy Usługi w wysokim standardzie, który jest
zwyczajowo oferowany na rynku dla budynków biurowych tej klasy, zgodne z dobrymi
praktykami w odniesieniu do nieruchomości W szczególności, ponosi on
odpowiedzialność za utrzymanie całości wyposażenia Budynku w sprawności
technicznej i w zgodzie z obowiązującymi w danej chwili przepisami, przy czym do
wyposażenia wlicza się m.in. Systemy Budynku, dżwigi, oraz instalacje
parkingowe.       The Lessor shall operate and maintain the Building and provide
the Services at high quality standards that are normally offered on the market
for office buildings of this class and in compliance with good real estate
practise. In particular, the Lessor shall be responsible for keeping all
equipment in the Building in working order and in compliance with the
regulations applicable from time to time, such equipment including but not being
limited to: Building Systems, lifts, car park installations.

 

Hogan Lovells

- 46 -



--------------------------------------------------------------------------------

9.3   Ubezpieczenie     9.3   Insurance  

Wynajmujący zapewni ubezpieczenie Budynku, Lokalu w ich pełnej wartości
odtworzeniowej na zwykłych warunkach handlowych i (o ile prawo to dopuszcza)
rozdysponuje wszelkie przychody z tytułu jakiegokolwiek roszczenia obejmującego
ubezpieczone zdarzenie (inne niż utrata czynszu) na odtworzenie, na ile to
praktycznie możliwe, Budynku, oraz Lokalu.

 

Wynajmujący uzyska i odnowi polisę ubezpieczeniową od skutków pożaru, kradzieży
i innych okoliczności losowych, jak również polisę ubezpieczeniową od
odpowiedzialności cywilnej. Strony zgodnie ustalają, że koszty składek
ubezpieczeniowych od ubezpieczenia Nieruchomości oraz odpowiedzialności
cywilnej, o których mowa powyżej, obciążają Najemcę zgodnie z Udziałem Najemcy w
ramach Opłat Eksploatacyjnych. Ani Najemca ani Wynajmujący nie ponoszą
odpowiedzialności odszkodowawczej względem siebie z tytułu jakiejkolwiek utraty
zysków, lub przewidywanego dochodu, utraty umów lub innych szczególnych lub
pośrednich strat doznanych przez drugą Stronę. Powyższe ograniczenie
odpowiedzialności nie dotyczy sytuacji opisanej w postanowieniu art. 11 Umowy.

     

The Lessor insurers the Building and the Premises in their full reinstatement
value on normal commercial terms and (if it is lawful to do so) to expend all
proceeds of any claim on such insurances (other than in respect of loss of rent)
towards reinstatement, as far as practicable, of the Building and the Premises
from their destroyed or damaged state. The Parties jointly agree that the cost
of insurance premiums on insurance of the Real Estate and the civil liability
insurance referred below encumber the Lessee in accordance with the Lessee’s
Percentage within the framework of Service Charges.

 

The Lessor shall take out and renew the insurance policy against the results of
fire, theft and other random occurrences as well as civil liability insurance.

 

In no event shall the Lessee or the Lessor be liable to each other for any loss
of revenue or of anticipated profits, loss of contracts or other special or
indirect loss suffered or incurred by the other party. The above limitation of
the liability shall not apply to the event described in Art. 11 of this
Agreement.

 

Hogan Lovells

- 47 -



--------------------------------------------------------------------------------

9.4   Naprawy konstrukcyjne     9.4   Structural Repairs   Nie ograniczając
zakresu świadczenia Usług, Wynajmujący dokona na swój koszt napraw i wymiany
elementów konstrukcyjnych Budynku (tak zewnętrznych jak i wewnętrznych) oraz
takiego wyposażenia, akcesoriów i urządzeń, które mają zostać zainstalowane w
Lokalu przed Datą Rozpoczęcia pod warunkiem, że potrzeba takich konstrukcyjnych
napraw lub wymiany nie wynika z jakiegokolwiek zaniechania, zaniedbania lub
niewłaściwego postępowania Najemcy lub zmian, jakich dokonał Najemca, jego
pracownicy, wykonawcy, klienci lub odwiedzający lub też jakiegokolwiek
uchybienia Najemcy odnośnie wykonywania zobowiązań na podstawie Umowy.
Wynajmujący obciąży Najemcę odpowiednią częścią kosztów takiej naprawy lub
wymiany.       Without the limitation of the provisions of the Services, the
Lessor shall on its cost repair and replace the structural elements of the
Building (both exterior and interior), and such fixtures, appurtenances and
equipment which shall be installed in or to the Premises prior to the
Commencement Date. If the need for such structural repairs or replacement
results from any omission, neglect or improper conduct of, or alterations made
by the Lessee or the Lessee’s employees, contractors, customers or visitors or
from any failure of the Lessee to perform any of its obligations under the
Agreement, the Lessor may charge the Lessee with a respective part of the cost
of such repair or replacement. 9.5   Zakaz konkurencji     9.5   Non-Competition
Clause   Wynajmujący zobowiązuje się, że nie zawrze umowy najmu powierzchni
zlokalizowanej w Budynku z podmiotami prowadzącymi działalność konkurencyjną w
stosunku do działalności Najemcy, które zostały wymienione w Załączniku nr 18.
Na wniosek Najemcy, w każdą rocznicę zawarcia Umowy Strony podejmą negocjacje w
sprawie aktualizacji Załącznika nr 18, aby wskazywał głównych konkurentów
Najemcy na rynku. Negocjacje prowadzone będą w dobrej wierze, z poszanowaniem
interesów obu Stron.       The Lessor hereby undertakes not to enter into the
lease agreement for office premises located in the Building with the entities
running the competitive business operation towards the Lessee the list of which
has been attached to this Agreement as an Appendix No. 18. On the request of the
Lessee, on each anniversary of this Agreement, the Parties shall start the
negotiations relating to adjusting the Appendix No. 18, so that it indicates the
main competitors of the Lessee. The negotiations shall be conducted in good
faith. 10.   ARTYKUŁ 10 ZWROT LOKALU     10.   ARTICLE 10 HANDOVER OF THE
PREMISES 10.1   Data Wygaśnięcia     10.1   Expiration Date   Przed północą lub
o północy (tj. o godzinie 24.00) w Dacie Wygaśnięcia Umowy, Najemca dokona
zwrotu Przedmiotu Najmu Wynajmującemu w stanie odpowiadającym temu z Daty      
At or before midnight (i.e. at 24.00) on the Expiration Date of the Agreement,
the Lessee shall hand-over the Subject of Lease in the condition corresponding
to the condition on the Delivery Date, except for normal wear and tear and the
Alternations agreed by the Lessor.

 

Hogan Lovells

- 48 -



--------------------------------------------------------------------------------

  Przekazania, za wyątkiem normalnego zużycia i Zmian, na które Wynajmujący
wyraził zgodę. Prace dotyczące Systemów Budynku zostaną wykonane przez
wykonawcę(ów) wskazanych przez Wynajmującego. Najemca opróżni Przedmiot Najmu ze
swego wyposażenia, towarów i innych elementów ruchomych przed Datą Wygaśnięcia
lub w Dacie Wygaśnięcia. Najemca usunie Zmiany, o ile Strony nie uzgodnią
inaczej. Po Dacie Wygaśnięcia, Najemca nie ma prawa do przebywania w Przedmiocie
Najmu na podstawie Umowy.       The works related to the Building Systems shall
be executed by a contractor(s) nominated by the Lessor. The Lessee shall clear
the Subject of Lease of all its own equipment, goods and other movable items,
prior to or on the Expiration Date. The Lessee shall remove the Alterations,
unless the Parties agree otherwise. After the Expiration Date, the Lessee shall
have no right to occupy the Subject of Lease under the Agreement.   Bez względu
na powyższe postanowienie, Strony mogą uzgodnić w formie odrębnego porozumienia,
umożliwienie Najemcy użytkowania Lokalu, Miejsc Parkingowych po Dacie
Wygaśnięcia.       Notwithstanding the above mentioned paragraph, the Parties
may agree in the form of separate agreement to allow the Lessee to use the
Premises, Car Parking Spaces by the Lessee after the Expiration Date.   Strony
zgodnie postanawiają, że w przypadku wypowiedzenia Umowy przez Wynajmującego
Najemca dokona zwrotu Lokalu w terminie 2 dni od Daty Wygaśnięcia
(wypowiedzenia).       The Parties agree that in case this Agreement is
terminated by the Lessor, the Lessee is obliged to return the Premises within 2
days from the Expiration Date (termination). 10.2   Klucze do Lokalu     10.2  
Keys to the Premises   Najemca zwróci Wynajmującemu wszystkie klucze i karty
dostępu do Przedmiotu Najmu w Dacie Wygaśnięcia. W przypadku gdyby kluczy lub
kart dostępu nie zwrócono w tym terminie, Wynajmujący ma prawo otwarcia
Przedmiotu Najmu i zmiany zamków do Przedmiotu Najmu na wyłączny koszt
(uzasadniony i udokumentowany) i ryzyko Najemcy.       The Lessee shall return
all keys and access cards to the Subject of Lease to the Lessor on the
Expiration Date. In the event the keys or cards are not returned on such date,
the Lessor shall be entitled to open the Subject of Lease and change locks to
the Subject of Lease at the Lessee’s sole expense (documented and reasonable)
and risk. 10.3   Protokół zwrotu     10.3   Hand-over protocol   Strony wspólnie
sporządzą i podpiszą protokół zwrotu opisujący w szczegółach stan Lokalu i
Miejsc Parkingowych na dzień Daty Wygaśnięcia lub na następny dzień. Protokół
będzie zawierał m.in. opis stanu wszystkich urządzeń będących własnością
Wynajmującego i używanych przez Najemcę podczas Okresu Najmu, w tym także opis
urządzeń zniszczonych przez Najemcę       The Parties shall mutually draw up and
sign a written hand-over protocol describing in detail the state of the Premises
and Car Parking Spaces on the Expiration Date, or on the day following the
Expiration Date. The hand-over protocol shall describe, among others, the state
of all equipment used by Lessee during the Term, including the equipment broken
by the Lessee (save for the normal

 

Hogan Lovells

- 49 -



--------------------------------------------------------------------------------

  (z zastrzeżeniem normalnego zużycia), za które to urządzenia Wynajmujący
będzie miał prawo żądać od Najemcy zwrotu kosztów uzasadnionych i
udokumentowanych.       wear and tear), for which the Lessor shall have a right
to refund the costs from the Lessee. 10.4   Uchybienie Najemcy w zwrocie Lokalu
    10.4   Lessee’s failure to hand over the Premises   W przypadku, gdy Najemca
nie zwolni i nie zwróci Przedmiotu Najmu zgodnie z powyższym o północy lub przed
północą w Dacie Wygaśnięcia, lub odpowiednio do zapisu art. 10.1 in fine w
terminie 2 dni od daty wypowiedzenia Umowy, wówczas (o ile Najemca nie
kontynuuje korzystania z Przedmiotu Najmu w wyniku innego porozumienia z
Wynajmującym), bez uszczerbku dla prawa Wynajmującego do usunięcia Najemcy z
Przedmiotu Najmu oraz dochodzenia roszczeń przewyższających Czynsz wspomniany
niżej, Najemca zapłaci Wynajmującemu, za każdy miesiąc opóżnienia w wydaniu
Przedmiotu Najmu, na pisemne żądanie Wynajmującego, w terminie wskazanym w tym
żądaniu, karę umowną stanowiącą równowartość stu pięćdziesięciu procent
(150%) średniego Czynszu miesięcznego netto oraz średniej wartości innych
miesięcznych opłat netto, należnych Wynajmującemu od Najemcy bezpośrednio przed
Datą Wygaśnięcia wyliczonych w oparciu o ostatnie sześć (6) miesięcy Okresu
Najmu zgodnie z Umową. Takie kary umowne stają się wymagalne i płatne
proporcjonalnie za każdy miesiąc niedozwolonego użytkowania, aż do momentu
faktycznego opuszczenia Przedmiotu Najmu przez Najemcę. Wynajmujący ma ponadto
prawo do odsetek ustawowych z tytułu opóżnień w płatności jakiejkolwiek części
kar umownych wspomnianych powyżej do daty rzeczywistego zwrotu Przedmiotu Najmu
Wynajmującemu. W przypadku żądania kary umownej Najemca nie jest zobowiązany do
zapłaty jakichkolwiek roszczeń z tytułu bezumownego korzystania z      

In the event that the Lessee does not vacate and hand over the Subject of Lease
in accordance with the above on or before midnight at Expiration Date or
pursuant to the provision of art. 10.1. in fine within 2 days from termination
of the Agreement, then (unless the Lessee shall continue occupation in
accordance with some other agreement with the Lessor), without prejudice to the
Lessor’s right to evict the Lessee from the the Subject of Lease and claim
damages exceeding the amount of the Rent mentioned below, the Lessee shall pay
the Lessor, for each month of delay in issue of the Subject of Lease and upon
written demand of the Lessor by the deadline set forth therein, a contractual
penalty equivalent to one hundred and fifty-percent (150%) of the average
monthly Rent (including VAT) and the average value of other monthly fees due to
the Lessor from the Lessee immediately prior to the Expiration Date, which are
calculated on the basis of the last six months of the term of the Agreement.

 

Such contractual penalty shall be due and payable on a pro rata basis for each
month of unauthorized occupation until the Lessee actually vacates the Subject
of Lease. The Lessor shall be also entitled to receive statutory interest for
delay in paying any portion of the contractual penalty mentioned above at the
date of the actual hand-over of the Subject of Lease to the Lessor in the first
place.

 

Irrespective above, in the event that the Lessee does not remove his belongings
upon the Expiration Date or within two days from the Expiration Date in case of
art. 10.1 in fine the Lessor has a right to unilateral takeover

 

Hogan Lovells

- 50 -



--------------------------------------------------------------------------------

 

Przedmiotu Najmu. Wszelkie kwoty uiszczone Wynajmującemu za korzystanie z
Przedmiotu Najmu po dacie wygaśnięcia/rozwiązania Umowy zalicza się na poczet
kary umownej w pierwszej kolejności.

 

Niezależnie od powyższego, w przypadku, gdy Najemca nie usunie swych rzeczy w
Dacie Wygaśnięcia lub odpowiednio w terminie 2 dni od Daty Wygaśnięcia w
sytuacji opisanej w art. 10.1 in fine, Wynajmujący ma prawo do jednostronnego
przejęcia Przedmiotu Najmu, oraz może usunąć i zdeponować wszystkie rzeczy
Najemcy w obszarze magazynowym, wszystko na wyłączny koszt i ryzyko Najemcy, a
Najemca zrzeka się roszczenia o ochronę posiadania. Wynajmujący powiadomi
niezwłocznie Najemcę o kosztach usunięcia i przechowywania (za dzień) oraz
usytuowaniu magazynu i nie będzie nakładał na Najemcę żadnej dodatkowej marży
lub innych opłat oprócz kosztów takiego przechowywania w związku z wspomnianym
przechowywaniem. Przed usunięciem z Przedmiotu Najmu, Wynajmujący sporządzi spis
inwentaryzacyjny rzeczy Najemcy. Wynajmujący nie ponosi odpowiedzialności za
jakiekolwiek szkody powstałe w trakcie przedmiotowego usunięcia i składowania
rzeczy Najemcy. Wynajmujący zobowiązuje się dołożyć należytej staranności
podczas usuwania i składowania rzeczy Najemcy, o których mowa wyżej.

 

Bez względu na powyższe środki przysługujące Wynajmującemu, Najemca zobowiązuje
się w terminie najpóżniej przed Datą Przekazania dobrowolnie poddać się
egzekucji, co do opróżnienia Przedmiotu Najmu z Datą Wygaśnięcia, zgodnie ze
wzorem załączonym, jako Załącznik nr 8 do Umowy. Podpisane oświadczenie o
dobrowolnym poddaniu się egzekucji będzie stanowić Załącznik 8A do Umowy.

     

of the Subject of Lease, and may remove and deposit all such belongings in a
storage area at the sole expense and risk of the Lessee, without the Lessee’s
right to claim the infringement of the possession. The Lessor will notify
forthwith the Lessee about the cost of removal and storage (per day) and
location of the storage, and the Lessor shall not charge the Lessee any mark-up
or other fee in addition to the costs of such storage in connection with the
above storage. The Lessor shall draw up an inventory of the belongings of the
Lessee prior to their removal from the Subject of Lease. The Lessor shall not be
responsible for any damage made in the course of such removal or storage. The
Lessor undertakes it will act due diligently during removal and while storing
the Lessee’s belongings, as indicated above.

 

Notwithstanding the above mentioned remedies, the Lessee undertakes to submit
itself to voluntary execution for the vacation of the Subject of Lease upon the
Expiration Date in the form attached hereto as Appendix 8 to the Agreement by
the Delivery Date, at the latest, deliver such Voluntary Execution to the
Lessor. The signed declaration on submitting to voluntary execution by the
Lessee constitutes the Appendix No. 8A to this Agreement.

 

Hogan Lovells

- 51 -



--------------------------------------------------------------------------------

10.5   Uchybienie Najemcy w przywróceniu stanu Lokalu opisanego w art. 10.1    
10.5   Lessee’s failure to reinstate the Premises as specified in Art. 10.1   W
przypadku, gdy Najemca nie przywróci Przedmiotu Najmu do stanu zgodnie ze
standardem opisanym w art. 10.1. Umowy, Wynajmujący ma prawo uczynić to na koszt
i ryzyko Najemcy i obciążyć Najemcę udokumentowanymi kosztami prac. Brak zwrotu
wspomnianych kosztów Wynajmującemu przez Najemcę w terminie 14 (czternastu) dni
od pisemnego żądania takiego zwrotu, uprawnia Wynajmującego do skorzystania z
Gwarancji Bankowej.       If the Lessee fails to reinstate the Subject of Lease
in accordance with the standard described in Clause 10.1 to the Agreement, the
Lessor shall be entitled to do so, at the Lessee’s expense and risk, and charge
such documented costs of such works to the Lessee. Failure of the Lessee to
reimburse the Lessor for such costs within 14 (fourteen) days of delivery of
Lessor’s written demand therefore shall entitle the Lessor to draw down on the
Bank Guarantee. 11.   ARTYKUŁ 11 OGRANICZENIE ODPOWIEDZIALNOŚCI WYNAJMUJĄCEGO  
  11.   ARTICLE 11 LIMITATION OF LESSOR’S LIABILITY Jakakolwiek odpowiedzialność
Wynajmującego względem Najemcy, o ile w ogóle wystąpi, będzie zawsze ograniczona
do rzeczywistych szkód poniesionych przez Najemcę i nie będzie obejmować
utraconych korzyści Najemcy.     Any liability of the Lessor towards the Lessee,
if it at all arises, shall always be limited to actual damage incurred by the
Lessee and shall not encompass lost benefits. of the Lessee.

Wynajmujący nie będzie ponosił żadnej odpowiedzialności z tytułu jakiegokolwiek
uszkodzenia, szkody, uciążliwości, lub utrudnień, których może doznać Najemca i
Klienci albo też, których może doznać Lokal lub Miejsca Parkingowe wskutek
jakiegokolwiek czynu lub uchybienia po stronie jakiegokolwiek Klienta, innego
najemcy lokali w Budynku lub osoby zajmującej jakiekolwiek części Lokalu,
Budynku lub jakiekolwiek sąsiednie obiekty. Powyższe ograniczenie
odpowiedzialności Wynajmującego nie dotyczy jego odpowiedzialności związanej z
niewykonaniem lub nienależytym wykonaniem obowiązku Wynajmującego do zapewnienia
ochrony w Budynku, opisanej w tej Umowie i na warunkach w niej przewidzianych.
Wynajmujący nie ponosi odpowiedzialności za jakiekolwiek działanie osób
trzecich, które nie są przez niego zatrudnione, nie nalezą do jego personelu,
podwykonawców lub klientów.

 

Strony zgodnie ustalają, że w przypadku, gdy z przyczyny leżącej wyłącznie po
stronie Najemcy lub osób, za które zgodnie z Umową ponosi odpowiedzialność, na
Wynajmującego

   

The Lessor shall be under no liability for, or in respect to any injury or
damage, nuisance, annoyance or inconvenience which may be caused to the Lessee
and the Clients or to the Premises or Car Parking Spaces by reason of any act,
or default of any Customer, other tenant of the premises in the Building or
occupier of any part of the Premises, the Building, or any nearby properties.
The above indicated limitation of the Lessor’s liability shall not apply to the
Lessor’s liability caused by non performance non due performance of his
obligation to provide the Building security, as set forth in this Agreement.
More generally the Lessor shall not be responsible for any action of the third
parties which are not the Lessor’s employees or other personnel, subcontractors
or customers.

 

The Parties jointly agree that in the event that any obligation is imposed upon
the Lessor due to reasons exclusively lying with the Lessee or persons for whom
he is liable under the Agreement, or if the Lessor is obligated to render any
benefit, particularly in circumstances specified in art. 8.4., 8.6, 8.8. or
8.9.2 of the Agreement, the Lessee undertakes

 

Hogan Lovells

- 52 -



--------------------------------------------------------------------------------

zostanie nałożony jakikolwiek obowiązek lub Wynajmujący będzie zobowiązany do
spełnienia jakiegokolwiek świadczenia, w szczególności w okolicznościach
określonych w art. 8.4., 8.6, 8.8. i 8.9.2. Umowy, Najemca zobowiązuje się
zwolnić Wynąjmującego, w trybie art. 392 polskiego kodeksu cywilnego, z takiej
odpowiedzialności lub obowiązku spełnienia świadczenia, pod warunkiem
zapewnienia Najemcy ochrony przed taką odpowiedzialnością na zasadach
określonych w art. 8.9.2 akapit drugi.     to release the Lessor, in accordance
with art. 392 of the Polish Civil Code, from such liability or obligation to
render such benefit, upon the condition the Lessee is granted the protection
against such liability. on terms and conditions as set forth in Art. 8.9.2
subparagraph 2. 12.  

ARTYKUŁ 12 KURS WYMIANY

   

12.

 

ARTICLE 12 EXCHANGE RATE

12.1  

Postanowienie ogólne

   

12.1

  General provision   O ile Umowa nie stanowi wyrażnie inaczej, w przypadku gdy
jest mowa o równowartości w PLN kwoty wyrażonej w EUR, kurs wymiany zastosowany
do obliczeń stanowi średni kurs wymiany ogłaszany przez Narodowy Bank Polski w
ostatnim dniu roboczym przed datą faktury Wynajmującego lub datą ządania zapłaty
w przypadku wystosowania takiego żądania przez Wynajmującego.       Unless
expressly provided otherwise, where Polish zloty equivalents of EUR are referred
to in this Agreement, the exchange rate used for calculation purposes will be
the average exchange rate published by the National Bank of Poland on the last
working day prior to the date of the Lessor’s invoice, or date of the payment
request in the case such payment request is issued by the Lessor. 12.2  

Zmiana waluty

    12.2   Change of currency   Bez względu na inne postanowienia Umowy, Strony
uzgadniają, że gdy PLN zostanie zastąpiony przez EURO, jako obowiązującą w
Rzeczpospolitej Polskiej walutę, wszelkie odwolania w Umowie do kwot wyrażonych
w PLN podlegają zastąpieniu przez kwoty wyrażone w EURO po kursie wymiany
PLN/EUR na dzień takiego zastąpienia.       Notwithstanding the other provisions
of the Agreement, the Parties agree that, the Polish Zloty will be replaced by
the EURO as legal tender in the Republic of Poland, all references in this
Agreement to sums expressed in Polish Zloty shall be converted into sums in EURO
at the rate of exchange of Polish Zloty for EURO on the date of such replacement
13.  

ARTYKUŁ 13 PODATKI

    13.  

ARTICLE 13 TAXES

Wszelkie kwoty należne Wynajmującemu od Najemcy, zgodnie z Umową, nie zawierają
podatku od towarów i usług. W związku z powyższym należne kwoty zostaną
powiększone o stosowną kwotę VAT, jeśli wymaga tego aktualnie obowiązujące
prawo. Odniesienia do VAT należy rozumieć jako obejmujące jakąkolwiek
znowelizowaną i     All payments due to be made by the Lessee to the Lessor
under the terms of the Agreement are exclusive of Value Added Tax (“VAT”), and
the sums due shall be increased by the amount of the appropriate VAT if it is
required by the provision of the law being enforced from time to time.
References to VAT shall be deemed to include any revised version of VAT, or any
tax which replaces or supplements VAT.

 

Hogan Lovells

- 53 -



--------------------------------------------------------------------------------

aktualną jego wersję lub obejmujące jakikolwiek podatek zastępujący lub
uzupełniający VAT.

 

Zarówno Wynajmujący jak i Najemca płacić będą obowiązujące podatki oraz inne
opłaty wynikające z Umowy, zgodnie z wiązącymi przepisami prawa.

   

The Lessor and the Lessee shall each pay all applicable taxes and other charges
resulting from the agreement, according to the existing legal provisions.

14.  

ARTYKUŁ 14 USZKODZENIE LOKALU

    14.   ARTICLE 14 DAMAGE OF THE PREMISES 14.1  

Niezależnie od środków przewidzianych postanowieniami Umowy, przepisami prawa
lub przewidzianymi w odpowiednich polisach ubezpieczeniowych, w przypadku, gdy
Przedmiot Najmu dozna poważnych uszkodzeń w wyniku pożaru, wypadku lub innego
nieszczęśliwego wypadku, które uniemożliwią Najemcy korzystanie z Przedmiotu
Najmu w całości przez okres dłuższy niż 30 dni każda ze Stron może wypowiedzieć
Umowę z zachowaniem jedno (1) miesięcznego terminu wypowiedzenia, powiadamiając
o tym drugą Stronę na piśmie w terminie trzydziestu (30) dni od zdarzenia.

    14.1   Notwithstanding other remedies provided elsewhere in this Agreement,
by the statutory laws or in relevant insurance policies, in the event that the
Subject of Lease is substantially damaged by fire, accident or other unavoidable
casualty causing the impossibility to use the whole Subject of Lease for more
than 1 month, either Party may terminate this Agreement by giving one month’s
written notice to the Lessee within thirty (30) days after the event; 14.2  

W przypadku, gdy Wynajmujący usunie uszkodzenia w terminie określonym powyżej,
nie będzie miało miejsca żadne obniżenie Czynszu lub innych płatności (w tym
m.in. płatności z tytułu Opłat Eksploatacyjnych), pod warunkiem jednak, że
Najemca będzie cały czas mógł praktycznie korzystać z Przedmiotu Najmu. Jeżeli w
wyniku uszkodzenia Przedmiot Najmu stanie się praktycznie bezużyteczny w całości
albo w części, a żadna ze Stron nie wypowie Umowy na podstawie powyższych
postanowień, Najemca będzie zwolniony ze swego obowiązku zapłaty odpowiednio w
całości albo w proporcjonalnej części Czynszu i innych kwot należnych na mocy
Umowy do czasu, aż Przedmiot Najmu stanie się w pełni użyteczny. Dla uniknięcia
wątpliwości Strony uzgadniają, że w takim przypadku Najemca ma obowiązek zapłaty

    14.2   Once the Lessor fully repairs such damage there shall be no reduction
of Rent or other payments (including, but not limited to the payments for
Services Charges), provided that the Lessee is still able to make practical use
of the Subject of Lease. If and to the extent that as the result of such an
event, the Subject of Lease becomes incapable of practical use in full or in
part, and neither Party terminates the Agreement on the basis of the provisions
above the Lessee shall be released from his obligation to pay, respectively, all
or a proportionate part of the Rent and other payments due under the Agreement
until the Subject of Lease is fully capable of practical use. For the avoidance
of doubt it is agreed that in such circumstances, the Lessee shall be obliged to
pay Rent and other sums due under the Agreement on the part or parts of the
Subject of Lease, which are capable of practical use in accordance with the
Contractual Use.

 

Hogan Lovells

- 54 -



--------------------------------------------------------------------------------

  Czynszu i innych kwot należnych na mocy Umowy z tytułu użytkowania tej części
Przedmiotu Najmu, która nadaje się do praktycznego użytkowania zgodnie z Umownym
Korzystaniem.       14.3 W przypadku, o którym mowa w pkt. 14.1, tj. kiedy
Przedmiot Najmu dozna poważnych uszkodzeń w wyniku pożaru, wypadku lub innego
nieszczęśliwego wypadku, które uniemożliwią Najemcy korzystanie z niego przez
okres 30 dni, Najemca będzie w tym okresie, w którym nie może korzystać z
Przedmiotu Najmu zwolniony z płacenia Czynszu.     14.3   In case specified in
Art. 14.1 above, i.e. in the event that the Subject of Lease is substantially
damaged by fire, accident or other unavoidable casualty causing the
impossibility to use the whole Subject of Lease for more than 1 month, the
Lessee will not be charged the Rent for the Premises. 15.   ARTYKUŁ 15
NARUSZENIE UMOWY     15.   ARTICLE 15 VIOLATION OF THE AGREEMENT 15.1  
Wypowiedzenie przez Wynajmującego     15.1   Termination by the Lessor   Zgodnie
z Umową, Wynajmujący może wypowiedzieć Umowę ze skutkiem natychmiastowym oraz
dochodzić odszkodowania, jeżeli:       The Lessor may terminate the Agreement
with immediate effect, and seek damages in accordance herewith, if:   (a)  
Najemca opóźnia się z płątnościami Czynszu lub Opłat Dodatkowych lub Opłat
Eksploatacyjnych za okres co najmniej dwóch (2) miesięcy oraz Najemca nie uiścił
tych zaległości w dodatkowym 1 (jedno) miesięcznym terminie, który biegnie od
dnia doręczenia pisemnego wezwania Wynajmujacego do zapłaty zaległych płatności,
o których tu mowa. Wezwanie do zapłaty Wynajmujący wyśle w dniu następującym po
dniu, w którym upłynął termin płatności Czynszu, Opłat Dodatkowych lub
Eksploatacyjnych za drugi miesiąc opóźnienia lub       (a)    the Lessee is in
arrears with the payment of the Rent or Additional Fees or Service Charges for a
period of at least two (2) months and the Lessee has not paid these amounts due
by the additional deadline of 1 (one) month from the day the Lessor’s written
request for payment has been delivered to the Lessee. The notification will be
sent to the Lessee by the Lessor on the day following the expiry of the date by
which the aforementioned payments should have been paid for the subsequent
second month or   (b)   Najemca opóźnia się z płatnościami jakiejkolwiek części
należnego Czynszu lub Opłat Dodatkowych lub Opłat Eksploatacyjnych, a taka część
niezapłaconych, lecz       (b)    the Lessee is in arrears at any time with the
payment of any portion of the due Rent or Additional Fees or Service Charges and
such portion of unpaid, yet due amounts add

 

Hogan Lovells

- 55 -



--------------------------------------------------------------------------------

    wymagalnych kwot daje w sumie kwotę łączną co najmniej dwumiesięcznego
Czynszu lub dwumiesięcznych Opłat Dodatkowych lub dwumiesięcznych Opłat
Eksploatacyjnych, oraz Najemca nie uiścił tych zaległości w dodatkowym 1 (jedno)
miesięcznym terminie, który biegnie od daty doręczenia przez Wynajmującego do
Najemcy pisemnego wezwania do zapłaty przez zaległych płatności,          up to
at least two (2) months’ Rent or two months Service Charges and the Lessee has
not paid these arrears by the additional 1 (one) month from the date the
notification to pay the due payments of Rent or Additional Fees of Service
Charges has been delivered to the Lessee, Lub         or        (c)   został
złożony wniosek o ogłoszenie upadłości Najemcy, chyba że Najemca wykaże, że
wniosek jest oczywiście bezzasadny, lub       (c)    the bankruptcy petition of
the Lessee has been submitted, save the Lessee will prove such motion is
groundless, or   (d)   nie przedłoży Gwarancji Bankowej spełniającej warunki
zgodne z art. 5.1 lub nie uzupełni Gwarancji Bankowej lub Depozytu zgodnie z
art. 5.1,       (d)    the Lessee does not provide the Lessor with the Bank
Guarantee on terms of the Article 5.1 or does not provide the Lessor with the
revised Bank Guarantee or the Deposit in accordance with Art.5.1 or   (e)   nie
zawrze umów ubezpieczenia lub nie będzie utrzymywał ich w mocy zgodnie z
warunkami art. 8.9.1,       (e)    does not enter into the insurance agreements
or does not prolong them on terms of the Art.8.9.1,   (f)   naruszy
postanowienia art. 8.12,       (f)    is in breach of the Art. 8.12.   (g)  
Najemca naruszył w istotny sposób postanowienia Umowy:       (g)    the Lessee
is in essential breach of the following provisions of the Agreement, i.e.:   •  
zmieni sposób Umownego Korzystania z Lokalu z naruszeniem postanowień art.
8.1.(a),       •    change the Contractual Use of the Premises in breach of the
Art. 8.1.(a),   •   przeprowadzi Zmiany w Lokalu z naruszeniem art. 8.6,       •
   makes any Alteration in the Premises in breach of the Art.8.6,   •   naruszy
postanowienia art. 8.8,       •    is in breach of the Art. 8.8,   i nie usunął
tego naruszenia       and failed to cure such breach as provided under points
(d) within 7 day

 

Hogan Lovells

- 56 -



--------------------------------------------------------------------------------

  określonego w punkcie (d) w terminie 7 dni a naruszenia w punktach (e) do (g)
wyżej, w terminie czternastu (14) dni od pisemnego wezwania Wynajmującego do
usunięcia tego naruszenia, lub       and in points from (e) to (g) above, within
fourteen (14) days, following the Lessor’s written notice to cure such breach,
or   (h)   Najemca podjął decyzję o rozwiązaniu i likwidacji swojej spółki i
zakończenia działalności na terenie Polski lub przeniesienia siedziby spółki za
granicę. Dla uniknięcia wątpliwości przedmiotowa klauzula nie ma zastosowania,
gdy Najemca przeniesie prawa i obowiązki z Umowy na podmiot z Grupy lub na osobę
trzecią.       (h)   The Lessee decides to liquidate or terminate the existence
of its company and to cease its business activity in Poland or the Lessee
decides to move the registered office of the company abroad. For the avoidance
of doubt, this Clause shall not apply if the Lessee has assigned its rights and
obligations to a Group entity or a third Party. 15.2   Wypowiedzenie przez
Najemcę     15.2   Termination by the Lessee Najemca może wypowiedzieć Umowę ze
skutkiem natychmiastowym oraz dochodzić odszkodowania, jeżeli został złożony
wniosek o ogłoszenie upadłości Wynajmującego, chyba że Wynajmujący wykaże, że
wniosek jest bezzasadny.       The Lessee may terminate the Agreement with
immediate effect, and seek damages in accordance herewith, in the event the
bankruptcy petition of was submitted, unless the Lessor proves such petition was
groundless. 15.3   Środki zaradcze     15.3   Remedy Jeżeli Wynajmujący wypowie
Umowę zgodnie z art. 15.1 (a) do (h), wówczas w każdym przypadku, Wynajmujący
może według swego uznania i oprócz innych środków dostępnych w prawie polskim,
włączając m.in. prawo do dochodzenia odszkodowania: (i) oświadczyć, że Czynsz
narosły od daty dostarczenia Najemcy wypowiedzenia do daty zakończenia Najmu
staje się natychmiast wymagalny i płatny, a Najemca w takim przypadku zapłaci na
rzecz Wynajmującego taki narosły Czynsz w terminie wskazanym w powyższym
oświadczeniu bez dodatkowego wezwania, z zastrzeżeniem postanowienia, pkt. 15.4
niżej lub (ii) zgodnie z prawem, za wyrażną zgodą Najemcy, której to zgody
Najemca niniejszym udziela, natychmiast lub w dowolnym późniejszym czasie, bez
dalszego powiadamiania lub żądania ma prawo do jednostronnego przejęcia
Przedmiotu Najmu, wymiany zamków od drzwi wejściowych do Przedmiotu Najmu (na
koszt i ryzyko Najemcy), spowodowania zaprzestania dostawy do Przedmiotu Najmu
wszelkich       If the Lessor terminates in accordance with Clause 15.1 (a) to
(h), then in all circumstances, the Lessor may at its option and in addition to
other remedies available under Polish law including without limitation the right
to claim damages (i) declare that the Rent which would accrue from the date of
the delivery to the Lessee of the notice of termination until the termination of
the Lease to be immediately due and payable and the Lessee shall in such case
pay the Lessor that Rent by the deadline set in the above notice without
additional summons or (ii) lawfully immediately or at any time thereafter and
without further notice or demand has the right to unilateral assumption of the
Subject of Lease, replacement of door locks at the Subject of Lease (at the
expense and risk of the Lessee), halt the supply of all utilities to the Subject
of Lease, and remove any of the Lessee’s

 

Hogan Lovells

- 57 -



--------------------------------------------------------------------------------

mediów, usunięcia z Przedmiotu Najmu wszelkich ruchomości Najemcy na jego ryzyko
i koszt, a Najemca zrzeka się z tego tytułu wszelkich roszczeń.       movables
from the Subject of Lease at his own expense and risk, whereas the Lessee
renounces all claims on this basis. 15.4 Strony wspólnie postanawiają, że w
przypadku wypowiedzenia Umowy z przyczyn podanych w art. 15.1 lit. (c) do
(h) suma Czynszu, której zapłaty może żądać od Najemcy Wynajmujący stosownie do
zapisu art. 15.3 lit. (i) nie przewyższy kwoty stanowiącej 12 miesięczny Czynsz,
przy czym jeżeli w 12-nasto miesięcznym okresie który biegnie od daty
dostarczenia Najemcy wypowiedzenia, Wynajmujący odda w najem Lokal lub Miejsca
Parkingowe, Najemca ma prawo żądać zwrotu części kary umownej w wysokości kwoty
uzyskanego przez Wynajmującego w okresie tych 12 (dwunastu) miesięcy dochodu z
tytułu najmu Lokalu lub z tytułu najmu Miejsc Parkingowych. W celu uniknięcia
wątpliwości powyższe ograniczenie do 12 miesięcznego Czynszu nie dotyczy
wypowiedzenia Umowy z przyczyn podanych w art. 15.1 lit. (a) i (b). Wynajmujący
zobowiązuje się bezzwłocznie poinformować Najemcę o zawarciu umowy najmu na
Lokal lub Miejsca Parkingowe.     15.4   The Parties agree that in the event of
termination this Agreement upon art. 15.1 letters (c) to (h), the sum of the
Rent that the Lessor is entitled to request from the Lessee upon Art. 15.3
letter (i) as the indemnification, may not exceed the amount of 12 month Rent
unless the Lessor rents the Premises or Parking Spaces within this 12 month
period of time, specified above, in such case the Lessee shall be entitled to
claim refund of the contractual penalties in the amount equal to the income
received by the Lessor upon the new lease agreement regarded the Premises or
regarded the Parking Spaces. In order to avoid any doubts, the Parties agree the
above limitation to 12 month Rent does not apply to the termination of the
Agreement upon art. 15.1 letters (a) and (b). The Lessor undertakes to inform
the Lessee about execution of the lease agreement on the Premises or the Parking
Spaces without delay. 16.   ARTYKUŁ 16 CESJA WIERZYTELNOŚCI     16.   ARTICLE 16
ASSIGNMENT OF RECEIVABLES Wynajmujący ma prawo, a Najemca niniejszym
nieodwołalnie wyraża zgodę na dokonanie przez Wynajmujacego cesji jakichkolwiek
praw wynikających z niniejszego Najmu, w tym prawa do otrzymania Czynszu i
wszelkich innych kwot należnych na podstawie Umowy, praw z Gwarancji Bankowej
lub jakiegokolwiek zabezpieczenia roszczeń Wynajmującego wobec Najemcy
wynikających z niniejszej Umowy i ustanowionych na jej podstawie oraz praw z
tytułu zawartych przez Najemcę polis ubezpieczeniowych, o których mowa w Art.
8.9.1 Umowy a w szczególności jako zabezpieczenia na rzecz banku lub
jakiejkolwiek innej instytucji finansowej lub jakiejkolwiek spółki finansującej
Wynajmującego, lub jakiegokolwiek podmiotu powiąqzanego z Wynajmującym.
Wynajmujący powiadomi Najemcę na piśmie o takiej cesji     The Lessor shall have
the right and the Lessee hereby irrevocably gives its consent to the Lessor’s
assignment of any rights under the Lease, including the right to receive Rent
and any other amounts due hereunder, the rights from the Bank Guarantee or any
other collaterals established by the Lessee upon this Agreement as the security
of the Lessor’s potential claims towards the Lessee, the rights from all and any
insurance policy concluded by the Lessee, as specified in Art. 8.9.1. to a bank
or any other financial institution or any company financing the Lessor or any
affiliate of the Lessor. The Lessor shall notify the Lessee in writing upon such
assignment, and in such case the Lessee shall fulfil its obligations towards the
assignee, described in the notification from the Lessor. Within five (5)
business days of the Lessor request, the

 

Hogan Lovells

- 58 -



--------------------------------------------------------------------------------

oraz przeniesieniu i w takim przypadku, Najemca wypełniał będzie swe
zobowiązania na rzecz podmiotu opisanego w powiadomieniu Wynajmującego. W
terminie pięciu (5) dni roboczych od prośby Wynajmującego, Najemca podpisze
potwierdzenie zawiadomienia o cesji, które stanowić będzie Załącznik nr 16 a
powiadomienie o cesji Załącznik nr 15.     Lessee shall sign confirmation on
assignment notification receipt that constitutes the Appendix no. 16, the
notification of the assignment constitutes the Appendix 15. 17.   ARTYKUŁ 17
DORĘCZENIA POWIADOMIENIA     17.   ARTICLE 17 NOTICES and DELIVERY

O ile Umowa nie stanowi inaczej, wszelkie powiadomienia oraz inne zawiadomienia
dokonywane w nawiązaniu do Umowy wymagają formy pisemnej, przy tym uważa się, że
zostały skutecznie doręczone, pod warunkiem przesłania za pomocą urzędu
pocztowego listem poleconym za potwierdzeniem nadania lub renomowaną pocztą
kurierską na podane poniżej adresy Stron:

 

Adres do doręczeń będzie zawsze adresem w Polsce.

 

Do Wynajmującego:

 

Yawa 9 Sp. z o.o.

 

ul. Mokotowska 49

 

00-542 Warszawa

 

e-mail: koleksinska@yareal.com

   

Unless specifically provided otherwise, all notices and other communications
made pursuant to the Agreement shall be in writing and shall be deemed to have
been duly made if delivered registered mail with confirmation of delivery or
renown courier to the below-listed addresses of the Parties:

 

The address for delivery shall always be the address in Poland.

 

To the Lessor:

 

Yawa 9 Sp. z o.o.

 

ul. Mokotowska 49

 

00-542 Warszawa

 

e-mail: koleksinska@yareal.com

 

Do Najemcy:

 

Lionbridge Poland sp. z o.o.

 

ul. Jutrzenki 183

 

02-231 Warszawa

 

e-mail: malgorzata.staskiel@lionbridge.com

   

To the Lessee:

 

Lionbridge Poland sp. z o.o.

 

ul. Jutrzenki 183

 

02-231 Warszawa

 

e-mail: malgorzata.staskiel@lionbridge.com

W przypadku wysłania korespondencji za pomocą urzędu pocztowego listem poleconym
za potwierdzeniem odbioru lub pocztą kurierską, korespondencję uważa się za
skutecznie doręczoną z datą:     In the event of correspondence sent by
registered mail with confirmation of receipt or by courier, such correspondence
is deemed effectively delivered:   a)   otrzymania przez drugą stronę takiej
korespondencji, albo       a)   on the date of is receipt by the Party, or   b)
  z datą w której korespondencja       b)   on the date the correspondence was
dispatched by registered post and was

 

Hogan Lovells

- 59 -



--------------------------------------------------------------------------------

    nadana listem poleconym została prawidłowo awizowana i pozostawiona w
placówce pocztowej, bez względu na treść adnotacji na korespondencji, albo      
  properly notified and left at post office, regardless the post office
annotation, or   c)   w przypadku przesłania przesyłki pocztą kurierską w
przypadku odmowy jej przyjęcia przez Stronę.       c)   in case of
correspondence dispatch by courier in case the addressee – Party refused to
receive it. Strony będą niezwłocznie informować się o wszelkich zmianach adresu.
Do momentu prawidłowego zawiadomienia o zmianie adresu pisma wysyłane na
dotychczasowy adres będą uznane za doręczone i otrzymane w zwykłym trybie.    
The Parties shall immediately inform each other of any changes of address. Until
proper notification of such change of address, correspondence sent to the
previous address, shall be deemed delivered and received in normal course. 18.  
ARTYKUŁ 18 SPORY     18.   ARTICLE 18 DISPUTES W przypadku powstania pomiędzy
Stronami sporu, spór taki rozstrzygnie sąd powszechny, według miejsca połozenia
Nieruchomości.     If any dispute arises between the Parties such dispute shall
be resolved by the common court appropriate for the Real Estate location. 19.  
ARTYKUŁ 19 POUFNOŚĆ     19.   ARTICLE 19 CONFIDENTIALITY Strony uzgadniają, że
żadna z nich nie będzie ujawniać jakichkolwiek informacji finansowych uzyskanych
od drugiej Strony dotyczących Działalności Gospodarczej Najemcy, jakiejkolwiek
osobie trzeciej, za wyjątkiem prawników i doradców obydwu Stron chyba, że będzie
tego wymagać ostateczne orzeczenie Sądu albo uprzednio druga Strona wyrazi na to
zgodę na piśmie.     The Parties agree not to disclose any financial information
obtained by either party from the other pertaining to the Lessee’s Business
Operations to any third party, except for the lawyers and advisors of both
Parties, unless required to do so by a final judgment of the court, or subject
to a prior written consent from the other party. 20.   ARTYKUŁ 20 INFORMACJE
WŁASNE I TAJEMNICE HANDLOWE     20.   ARTICLE 20 PROPRIETARY INFORMATION AND
TRADE SECRETS W Okresie Najmu Najemca i Wynajmujący mogą zezwolić drugiej
Stronie na wykorzystanie pewnych dokumentów i informacji własnych, które
stanowią tajemnicę handlową drugiej Strony. Ich wykorzystanie wymaga uzyskania
uprzedniej pisemnej zgody tej Strony, której tajemnice handlowe mają być
wykorzystane. Obie Strony uzgadniają, że nie ujawnią, nie skopiują lub w inny
sposób nie podzielą się z osobami trzecimi takimi informacjami własnymi lub
tajemnicami handlowymi w Okresie Najmu oraz po jego upływie chyba, że za pisemną
zgodą drugiej Strony.     During the Term, the Lessee and the Lessor may allow
the other party to use of certain proprietary documents and information which
are trade secrets of the other party subject to a written consent of a party
which trade secrets shall be used. Both Parties agree that they will not
disclose, copy or otherwise share with any another parties or persons such
proprietary information and trade secrets during the term of this Agreement and
thereafter unless given written permission to do so by the remaining party.

 

Hogan Lovells

- 60 -



--------------------------------------------------------------------------------

21.   ARTYKUŁ 21 POSTANOWIENIA RÓŻNE     21.   ARTICLE 21 MISCELLANEOUS 21.1  
Zmiany Umowy     21.1   Changes to this Agreement   Wszelkie zmiany Umowy i jej
Załączników wymagają pod rygorem nieważności formy pisemnej i podpisów
Wynajmującego i Najemcy.       All changes to this Agreement and its Appendices
must be made in writing and signed by both the Lessor and the Lessee to be
valid. 21.2   Wersje językowe i Załączniki     21.2   Language counterparts and
Attachments   Umowę sporządzono w polskiej i angielskiej wersji językowej, po
jednym egzemplarzu Umowy w wersji polskiej i angielskiej dla każdej ze Stron.
Strony uzgadniają niniejszym, że w przypadku rozbieżności pomiędzy polską a
angielską wersją językową polska wersja językowa jest wiążąca.       The
Agreement has been drafted in two language versions – Polish and English, each
Party receives one (1) copy of this Agreement in Polish and English language
version. The Parties hereby agree that the Polish version of the Agreement shall
prevail in the event of any discrepancies between the English and Polish
language versions.   Załączone do Umowy Załączniki stanowią integralną część
Umowy.       The attached Appendixes form an integral part of the Agreement.
21.3   Obowiązujące prawo     21.3   Governing law   Umowa podlega prawu
polskiemu.       The Agreement shall be governed by Polish law. 21.4   Przepisy
Porządkowe i Regulaminy Budynku     21.4   Building Rules and Regulations  
Wynajmujący zastrzega sobie prawo do jednostronnego ustalania, w zależności od
okoliczności, dodatkowych i niedyskryminujących zasad sposobu wykorzystywania
Budynku oraz przepisów porządkowych oraz do zmieniania obowiązujących zasad
sposobu wykorzystywania Budynku oraz przepisów porządkowych, zgodnie z warunkami
Umowy. Najemca oraz jego wykonawcy, pracownicy, odwiedzający i przedstawiciele
będą się stosować do takich zasad i przepisów, również po ich zmianie lub
uzupełnieniu. Wynajmujący zobowiązuje się dołożyć starań aby wszyscy najemcy
Budynku zostali zaznajomieni z Regulaminem Budynku i przestrzegali jego
postanowień. Wynajmujący nie ponosi odpowiedzialności odszkodowawczej       The
Lessor reserves the right, from time to time, to unilaterally adopt additional
reasonable and non- discriminatory building use and regulations and to amend the
building use and regulations then in effect in compliance with the provisions of
this Agreement. The Lessee and the Lessee’s contractors, employees, visitors and
agents shall comply with such Building rules and regulations, as supplemented or
amended. The Lessor undertakes to endeavour all the lessees in the Building
acknowledge and obey the Building Rules. The Lessor shall not be liable to the
Lessee for violation of the same by any other lessee, its contractors,
employees, visitors or agents. If there shall be any inconsistencies between
this Agreement and the Building use and regulations, the provisions of the
Agreement shall prevail.

 

Hogan Lovells

- 61 -



--------------------------------------------------------------------------------

  względem Najemcy z tytułu naruszenia przedmiotowych zasad i przepisów przez
innego najemcę, jego wykonawców, pracowników, odwiedzających lub
przedstawicieli. W przypadku wystąpienia jakichkolwiek rozbieżności pomiędzy
Umową, a zasadami wykorzystywania Budynku i przepisami porządkowymi, wiążące są
postanowienia Umowy.      

 

21.5

 

 

Zmiana nazwy Budynku

   

 

21.5

 

 

Change of name of the Building

 

 

Wynajmujący ma prawo do zmiany nazwy Budynku za uprzednim powiadomieniem Najemcy
z dwumiesięcznym (2) wyprzedzeniem i nie ponosi żadnej odpowiedzialności
odszkodowawczej z tytułu jakiejkolwiek straty lub szkody, których może doznać
Najemca wskutek takiej zmiany nazwy.

     

 

The Lessor shall have the right to change the name of the Building with two (2)
months prior written notice and shall not be liable for any losses or damage
which may be suffered by the Lessee as a result from or incidental to such
change of name.

 

21.6

 

 

Ważność postanowień

   

 

21.6

 

 

Validity of the provisions

 

 

W przypadku, gdy jakiekolwiek z postanowień Umowy stanie się nieważne lub
nieskuteczne, w szczególności wskutek zmian obowiązującego prawa lub wydanych
orzeczeń sądowych, nie będzie to miało wpływu na ważność pozostałych postanowień
Umowy, a Strony zobowiązują się podjąć negocjacje w dobrej wierze w celu
zastąpienia nieważnego lub nieskutecznego postanowienia, postanowieniem, które
celem będzie odpowiadało poprzedniemu postanowieniu.

     

 

If any provision of the Agreement becomes invalid or ineffective, particularly
due to legal changes or court decisions, this shall not affect the validity of
the other Agreement provisions, and the Parties undertake to negotiate in good
faith for the purpose of replacing an invalid or ineffective provisions with one
that corresponds to the previous provision.

 

21.7

 

 

Wejście w życie Umowy

   

 

21.7

 

 

Entry into force

 

 

Umowa wchodzi w życie z dniem jej zawarcia. Wynajmujący przyjmuje do wiadomości,
iż Najemca zamierza opatrzyć przysługujący mu egzemplarza Umowy datą pewną.

     

 

The Agreement enters into force on the day of its signature. The Lessor is
acknowledged that the Lessee is willing to shall confirm its copy of the
Agreement with the certified date.

 

Załącznik 1 Wzór Gwarancji –bankowej – załączony w dacie podpisania umowy

   

 

Appendix 1 Form of Bank Guarantee attached on day of this Agreement signature

 

Załącznik 1A Gwarancja Bankowa – załączony w terminie określonym w art. 5.1
Umowy

   

 

Appendix 1A Bank Guarantee – attached on the day set forth in art. 5.1 of this
Agreement;

 

Hogan Lovells

- 62 -



--------------------------------------------------------------------------------

Załącznik 2A Plan Budynku – załączony w dacie podpisania Umowy     Appendix 2A
Plan of Building – attached on day of this Agreement signature Załącznik 2B Plan
Lokalu, Lokalizacja Lokalu Usługowego na Piętrze Budynku – załączony w dacie
podpisania Umowy;     Appendix 2B Plan of Premises Location of Premises on the
Floor – attached on day of this Agreement signature Załącznik 2C Plan Miejsc
Postojowych – załączony w dacie podpisania Umowy;     Appendix 2C Plan of Car
Parking Spaces – attached on day of this Agreement signature Załącznik 3A Plan
Aranżacji wraz ze Specyfikacją Prac Adaptacyjnych – załączony w dacie podpisania
Umowy;     Appendix 3A Final and signed Space Plan and Fit-Out Works schedule
attached on day as set forth in the preamble to this Agreement point C;
Załącznik 5A Wzór Protokołu Odbioru – załączony w dacie podpisania Umowy;    
Appendix 5A Form of Delivery Protocol – attached on day of this Agreement
signature Załącznik 5B Podpisany Protokół Odbioru – załączony po podpisaniu
umowy w terminie określonym w art. 4.4 Umowy;     Appendix 5B Executed Delivery
Protocol – attached to this Agreement in due time indicated in article 4.4 of
this Agreement; Załącznik 6 Opis Lokalu /Standard Budynku – załączony w dacie
podpisania Umowy;     Appendix 6 Description of Premises / Building Standard –
attached on day of this Agreement signature Załącznik 7 Polisa Najemcy –
załączony po podpisaniu Umowy w terminie określonym w art. 8.9     Appendix 7
Lessee’s Insurance – attached to this Agreement in due time indicated in article
8.9 of this Agreement; Załącznik 7A zakres ubezpieczenia – załączony w dacie
podpisania Umowy;     Appendix 7A – attached on day of this Agreement signature
Załącznik 8 Wzór oświadczenia o dobrowolnym poddaniu się egzekucji – załączony w
dacie podpisania Umowy;     Appendix 8 Submission to Voluntary Execution form –
attached on day of this Agreement signature Załącznik 8A Podpisane oświadczenie
dobrowolnym poddaniu się egzekucji – załączone po podpisaniu Umowy w terminie
określonym w art. 10.4;     Appendix 8A Executed submission to voluntary
execution – attached after execution of this Agreement on the date specified in
art. 10.4; Załącznik 9 Odpis z Księgi Wieczystej – załączony w dacie podpisania
Umowy;     Appendix 9 Extract from Land and Mortgage Register – attached on day
of this Agreement signature Załącznik 10 Przepisy Porządkowe Budynku – załączony
w dacie podpisania Umowy;     Appendix 10 Regulation of the Building – attached
on the Agreement signature Załącznik 11 Metoda Pomiaru Powierzchni – załączony w
dacie podpisania Umowy;     Appendix 11 The area measurement method – attached
on day of this Agreement signature Załącznik 12 Wypis z Krajowego Rejestru
Sądowego (KRS) Najemcy – załączony w dacie podpisaniu Umowy     Appendix 12
Extract from the National Court Register of the Lessee (KRS) – attached on day
of this Agreement signature

 

Hogan Lovells

- 63 -



--------------------------------------------------------------------------------

Załącznik 13 Wypis z Krajowego Rejestru Sądowego (KRS) Wynajmującego – załączony
w dacie podpisaniu Umowy     Appendix 13 Extract from the National Court
Register of the Lessor (KRS) – attached on day of this Agreement signature.
Załącznik 14 Ustalenia Stron w zakresie ochrony środowiska i przestrzegania
warunków określonych dla budynków przyjaznych środowisku.     Appendix 14
Memorandum of Understanding regarding the environmental protection and meeting
the requirements provided for the environment friendly office buildings.
Załącznik 15 Zawiadomienie o cesji.     Appendix 15 Notification on assignment
of rights. Załącznik 16 Potwierdzenia otrzymania zawiadomienia o cesji    
Appendix 16 Confirmation of receipt of the notification on assignment of rights.
Załącznik 17 – Lista pozycji, które są wyłączne z Opłat Eksploatacyjnych;    
Appendix 17 – The list of items excluded from the Service Charges. Załącznik 18
– Lista podmiotów konkurencyjnych     Appendix 18 The list of competitive
entities.      LOGO [g644242exf_pg064a.jpg]        LOGO [g644242exf_pg064b.jpg]
Za Najemcę   LOGO [g644242exf_pg064c.jpg]     For the Lessee   LOGO
[g644242exf_pg064d.jpg] [pieczęć i podpis]     [stamp and signature]

 

Hogan Lovells

- 64 -